Exhibit 10.1
AGREEMENT AND PLAN OF MERGER
by and among
Ligand Pharmaceuticals Incorporated,
XSP Merger, Inc.,
xCella Biosciences, Inc.,
and
Eton Venture Services, Ltd. Co.,
as Stockholders’ Representative


Dated as of September 8, 2020










--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page

ARTICLE I DEFINITIONS
2
Section 1.1. Certain Definitions
2
Section 1.2. Certain Other Definitions
13
ARTICLE II THE MERGER
14
Section 2.1. The Merger
14
Section 2.2. Closing
15
Section 2.3. Effective Time
15
Section 2.4. Certificate of Incorporation and Bylaws of the Surviving
Corporation
15
Section 2.5. Directors and Officers of the Surviving Corporation
15
Section 2.6. Conversion of Capital Stock
15
Section 2.7. Treatment of Company Options and Company Warrants
16
Section 2.8. Termination of Company Option Plan
17
Section 2.9. Closing Payments
17
Section 2.10. Merger Consideration Adjustments
17
Section 2.11. Paying Agent; Payment Procedures
20
Section 2.12. Required Withholdings
21
Section 2.13. Dissenting Shares
21
Section 2.14. Closing Deliveries
22
Section 2.15. Additional Merger Consideration
23
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY
24
Section 3.1. Organization and Qualification
25
Section 3.2. Capitalization
25
Section 3.3. Authority
26
Section 3.4. Consents and Approvals; No Violations
27
Section 3.5. Financial Statements
27
Section 3.6. Ordinary Course/ Books and Records
28
Section 3.7. Absence of Certain Changes or Events
28
Section 3.8. No Undisclosed Liabilities
28
Section 3.9. Litigation
29
Section 3.10. Real Property; Personal Property
29
Section 3.11. Taxes
30
Section 3.12. Compliance with Laws; Permits
32
Section 3.13. Labor Matters
32
Section 3.14. Employee Benefits
33
Section 3.15. Material Contracts
34
Section 3.16. Intellectual Property
37
Section 3.17. Environmental Matters
41
Section 3.18. Insurance
41
Section 3.19. Accounts Receivable; Accounts Payable
42

1

--------------------------------------------------------------------------------

TABLE OF CONTENTS (Continued)
Page



Section 3.20. Bank Accounts; Powers of Attorney; Performance Bonds
42
Section 3.21. Affiliate Transactions
42
Section 3.22. Broker’s Fees
43
Section 3.23. Takeover Laws
43
Section 3.24. Unlawful Payments
43
Section 3.25. Disclosure
44
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB
44
Section 4.1. Organization and Qualification
44
Section 4.2. Authority
44
Section 4.3. Consents and Approvals; No Violations
45
Section 4.4. Broker’s Fees
45
ARTICLE V COVENANTS
45
Section 5.1. Publicity
45
Section 5.2. Further Assurances
46
Section 5.3. Post-Closing Confidentiality
46
Section 5.4. Non-Disparagement
47
Section 5.5. General Release
48
ARTICLE VI TAX MATTERS
50
Section 6.1. Conflict
50
Section 6.2. Tax Returns
50
Section 6.3. Cooperation on Tax Matters
50
Section 6.4. Tax Contests
51
Section 6.5. Tax Sharing Agreements
51
Section 6.6. Straddle Periods
51
Section 6.7. Post-Closing Actions
51
ARTICLE VII SURVIVAL AND INDEMNIFICATION
52
Section 7.1. Survival of Representations and Covenants
52
Section 7.2. Indemnification by the Stockholders
53
Section 7.3. Limitations
54
Section 7.4. No Contribution
55
Section 7.5. Tax Limitations
56
Section 7.6. Defense of Third Party Claims
56
Section 7.7. Indemnification Claim Procedure
57
Section 7.8. Setoff
59
Section 7.9. Exercise of Remedies Other Than by Parent
59
Section 7.10. Additional Merger Consideration Release
59
Section 7.11. Exclusive Remedy
60
Section 7.12. Characterization of Payments
60
ARTICLE VIII MISCELLANEOUS
60
Section 8.1. Amendment and Modification
60
Section 8.2. Waiver
60

2

--------------------------------------------------------------------------------

TABLE OF CONTENTS (Continued)
Page



Section 8.3. Notices
60
Section 8.4. Counterparts
62
Section 8.5. Entire Agreement; Third Party Beneficiaries
62
Section 8.6. Severability
62
Section 8.7. Governing Law
63
Section 8.8. Assignment
63
Section 8.9. Expenses
63
Section 8.10. Submission to Jurisdiction; Waiver of Jury Trial
63
Section 8.11. Construction of Agreement
64
Section 8.12. Specific Performance and Other Remedies
65
Section 8.13. Stockholders’ Representative
65
Section 8.14. Conflict Waiver
67





3


--------------------------------------------------------------------------------



AGREEMENT AND PLAN OF MERGER
This AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of September 8,
2020, is made and entered into by and among Ligand Pharmaceuticals Incorporated,
a Delaware corporation (“Parent”), XSP Merger, Inc., a Delaware corporation and
a wholly owned subsidiary of Parent (“Merger Sub”), xCella Biosciences, Inc., a
Delaware corporation (the “Company”), and Eton Venture Services, Ltd. Co., a
Texas limited liability company, in its capacity as Stockholders’ Representative
(as hereinafter defined).
RECITALS
WHEREAS, Parent, Merger Sub and the Company desire to effect a merger of Merger
Sub with and into the Company, with the Company continuing as the surviving
corporation (the “Merger”), upon the terms and subject to the conditions set
forth in this Agreement and in accordance with the DGCL (as hereinafter
defined);
WHEREAS, the Company Board (as hereinafter defined) (a) has determined that it
is in the best interests of the Company and the stockholders of the Company
(collectively, the “Stockholders”), and has declared it advisable, to enter into
this Agreement, (b) has approved the execution, delivery and performance by the
Company of this Agreement and the consummation of the Transactions (as
hereinafter defined), including the Merger, and (c) has resolved to recommend
adoption of this Agreement and approval of the Transactions, including the
Merger, by the Stockholders;
WHEREAS, concurrently with the execution of this Agreement, and as a condition
and material inducement to Parent’s and Merger Sub’s willingness to enter into
this Agreement, the Company is delivering to Parent a written consent (the
“Stockholder Written Consent”), representing the Company Stockholder Approval
(as hereinafter defined) in accordance with the DGCL, the Certificate of
Incorporation and the Bylaws (each as hereinafter defined);
WHEREAS, (a) the board of directors of Parent and the board of directors of
Merger Sub have approved the execution, delivery and performance by Parent and
Merger Sub, respectively, of this Agreement and the consummation of the
Transactions, including the Merger, and (b) the board of directors of Merger Sub
(i) has determined that it is in the best interests of Merger Sub and its sole
stockholder, and has declared it advisable, to enter into this Agreement, and
(ii) has resolved to recommend adoption of this Agreement and approval of the
Transactions, including the Merger, by the sole stockholder of Merger Sub; and
WHEREAS, Parent, as the sole stockholder of Merger Sub, has adopted this
Agreement and approved the Transactions, including the Merger;
NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements set forth herein, the parties hereto,
intending to be legally bound, hereby agree as follows:
ARTICLE I.
DEFINITIONS


Section 1.1. Certain Definitions. As used in this Agreement, the following terms
have the following meanings:
“401(k) Plan” means any Benefit Plan that is intended to be qualified under
Section 401(a) of the Code which includes a cash or deferred arrangement that is
intended to qualify under Section 401(k) of the Code.



--------------------------------------------------------------------------------



“Accounting Firm” means an accounting firm to be agreed upon in good faith by
the parties.
“Accrued Compensation” means (a) earned payroll and earned paid time
off/vacation; and (b) any bonus or incentive compensation (excluding Change of
Control Payments and Deferred Compensation), in each case of clauses (a) and
(b), which is attributable to or in respect of any time period ending on or
before the Closing Date and, in each case of clauses (a) and (b), which is
payable by the Company or will become payable by the Company, to any current or
former employees, consultants, independent contractors or equity holders of the
Company under any Contract, program, policy or arrangement, including the
employer-portion of any payroll Taxes payable with respect to all such amounts.
“Additional Merger Consideration” means the Earnout Consideration plus the
Merger Consideration Surplus, if any, plus the portion of the Holdback Amount
(minus the Merger Consideration Deficit, if any), if any, released or to be
released to the Stockholders in accordance with the provisions of this
Agreement.
“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with the first-mentioned Person. For purposes of this
definition, “control” (including the terms “controls,” “controlled by” and
“under common control with”), when used with respect to any specified Person,
means the power to direct or cause the direction of the management and policies
of such Person, directly or indirectly, whether through ownership of voting
securities, by contract or otherwise.
“Affiliate Agreement” means any agreement, arrangement or understanding between
the Company, on the one hand, and any Stockholder or any officer or director of
the Company, or any of their respective Affiliates, on the other hand; provided,
that each customary written indemnification agreement between the Company and
any officer or director of the Company, and the Stanford Agreement, are
expressly excluded from the “Affiliate Agreement” definition.
“Allocation Schedule” means the schedule delivered by the Company to Parent
before the date hereof and so designated, allocating the Net Estimated Merger
Consideration among the Stockholders and specifying, with respect to each
Stockholder, the amount payable to such Stockholder.
“Base Merger Consideration” means $7,000,000.
“Bridge Notes” means the three Convertible Promissory Notes issued by the
Company in 2019 and 2020 to Lagunita Biosciences LLC in the aggregate original
principal amount of $2,400,000.
“Business Day” means any day other than Saturday, Sunday or any other day on
which banks in San Diego, California are required or permitted to be closed.
“Bylaws” means the bylaws of the Company, as amended from time to time.
“Certificate of Incorporation” means the certificate of incorporation of the
Company, as amended from time to time.
“Certificate of Merger” means the certificate of merger with respect to the
Merger to be filed with the Delaware Secretary of State.
“Change of Control Payments” means any assignment fees payable to The Board of
Trustees of the Leland Stanford Junior University pursuant to either or both of
the Stanford Agreements’ respective sections 16.1 and any severance,
termination, “golden parachute,” Tax gross-up, stay bonus, transaction bonus,
change
2



--------------------------------------------------------------------------------



of control bonus or other similar payments, but excluding Accrued Compensation
or Deferred Compensation, which become payable by the Company as a result of,
based upon or in connection with the consummation of the Transactions (either
alone or in connection with any other event, whether contingent or otherwise)
and which are or will become owing to any current or former employees, officers,
directors, consultants or independent contractors of the Company pursuant to
employment agreements, Contracts or other arrangements, including the
employer-portion of any payroll Taxes payable with respect to all such amounts.
“Closing Net Working Capital” means the Net Working Capital as of the Closing.
“Code” means the Internal Revenue Code of 1986, as amended.
“Company Board” means the board of directors of the Company.
“Company Capital Stock” means the Company Common Stock and the Company Preferred
Stock, together.
“Company Cash” means all cash and cash equivalents of the Company (including
marketable securities and short-term investments), in each case determined in
accordance with GAAP.
“Company Common Stock” means the common stock, par value $0.00003333 per share,
of the Company.
“Company Material Adverse Effect” means any change, effect, event, occurrence,
development, matter, state of facts, series of events, or circumstance (any such
item, an “Effect”) that, individually or in the aggregate with all other
Effects, has or could reasonably be expected to have or result in: (a) a
material adverse effect on the assets (including intangible assets and rights),
properties, liabilities, business, condition (financial or otherwise),
operations, prospects, results of operations or cash flows of the Company or (b)
a material adverse effect on the Company’s ability to perform its obligations
under this Agreement or to consummate the Merger or any of the other
Transactions; except, in any case, to the extent resulting from (i) general
changes or developments in the industry in which the Company operates;
(ii) changes in global, national or regional political conditions (including the
outbreak of war or acts of terrorism) or in general economic, business,
regulatory, political or market conditions or in national or global financial
markets; (iii) changes in any applicable Laws or applicable accounting
regulations or principles or interpretations thereof; (iv) earthquakes,
hurricanes, tsunamis, tornados, floods, mudslides, wildfires or other natural
disasters; or (v) any effect to the extent resulting from an outbreak or
escalation of hostilities involving the United States, the declaration by the
United States of a national emergency or war, or the occurrence of any acts of
terrorism, epidemic, pandemic or disease outbreak (including the COVID-19
virus); provided, that the foregoing exceptions shall only apply to the extent
such Effect does not (A) primarily relate only to (or have the effect of
primarily relating only to) the Company and (B) have or cause a disproportionate
impact on the Company relative to other participants in the Company’s industry.
“Company Option” means each option to purchase shares of Company Common Stock
(or exercisable for cash) outstanding under the Company Option Plan or
otherwise.
“Company Option Plan” means the Company’s 2016 Equity Incentive Plan, as amended
from time to time.
“Company Preferred Stock” means the Preferred Stock, par value $0.00003333 per
share, of the Company, all of which has been designated as the Series A
Preferred Stock.
3



--------------------------------------------------------------------------------



“Company Stockholder Approval” means the affirmative votes in favor of the
adoption of this Agreement and approval of the Transactions, including the
Merger, of (a) holders of a majority of the outstanding Company Capital Stock
entitled to vote thereon (i.e., on an as-if-converted basis), (b) holders of a
majority of the outstanding Company Preferred Stock entitled to vote thereon,
and (c) (on the assumptions that the Company is a “quasi-California” corporation
and that the relevant California statutes applicable to “quasi-California”
corporations as such are valid) holders of a majority of the outstanding Company
Common Stock entitled to vote thereon.
“Company Transaction Expenses” means all fees, costs, expenses and other similar
obligations of, or amounts incurred or payable by or on behalf of the Company to
third party service providers that have not been paid in full before the
Closing, in each case in connection with the preparation, negotiation, execution
or performance of this Agreement, the ancillary documents contemplated by this
Agreement or the consummation of the Transactions, including the following: (a)
the fees and disbursements of, or other similar amounts charged by, counsel
retained by the Company; (b) the fees and expenses of, or other similar amounts
charged by, any accountants, agents, financial advisors, consultants and experts
retained by the Company; (c) any investment banking, brokerage or finder’s fees
and related expenses; and (d) the other out-of-pocket expenses, if any, of the
Company.
“Company Warrant” means each warrant to purchase shares of Company Common Stock
(or exercisable for cash) outstanding.
“Company’s Knowledge” or “Knowledge of the Company” means the actual knowledge
of Dirk Thye and Bob Chen, in each case after reasonable inquiry.
“Consent” means any approval, consent, ratification, permission, waiver, Order,
Permit or authorization.
“Contract” means any written or oral contract, lease, license, deed, mortgage,
indenture, sales order, accepted purchase order, note or other legally binding
agreement, instrument, arrangement, promise, obligation, understanding,
undertaking or commitment, whether express or implied.
“Current Assets” means all current assets of the Company, determined in
accordance with GAAP; provided, however, that “Current Assets” shall not include
any Tax assets (other than any prepaid Taxes) or, if rent which the Company has
paid under the Real Property Lease for 1440 O’Brien Drive, Suite D, Menlo Park,
California covers any period past the Closing Date, any accrual for such future
period.
“Current Liabilities” means all current liabilities of the Company, determined
in accordance with GAAP; provided, however, that “Current Liabilities” shall not
include (a) any amounts included within Indebtedness, Pre-Closing Taxes, Change
of Control Payments, Company Transaction Expenses, Accrued Compensation or
Deferred Compensation or (b) if the Company has paid its rent under the Real
Property Lease for 1440 O’Brien Drive, Suite D, Menlo Park, California for the
month in which the Closing Date and such Real Property Lease is a month-to-month
lease, any rent exposure thereunder for any month beyond such month.
“Damages” includes any loss, damage, injury, diminution of value, Liability,
claim, demand, settlement, judgment, award, fine, penalty, Tax, fee (including
reasonable attorneys’ fees), charge, cost (including costs of investigation) or
expense of any nature.
“Deferred Compensation” means any compensation (excluding Accrued Compensation
or Change of Control Payments) which has been earned by any employees,
consultants, independent contractors or equity
4



--------------------------------------------------------------------------------



holders of the Company under any Contract, program, policy or arrangement but
the actual payment of which has been deferred to a date beyond the month or year
in which it was earned, plus the Company’s share of Taxes payable with respect
to all such amounts.
“Delaware Secretary of State” means the Secretary of State of the State of
Delaware.
“DGCL” means the General Corporation Law of the State of Delaware, as amended.
“Domain Name Registrar” means any entity that manages, registers or performs
similar or related functions related to the use, reservation or ownership of
domain names.
“Earnout Consideration” means:
a.25% of any and all milestone payments ever actually received by Parent under
the Teva Agreement by virtue of the first four Teva Agreement statements of
work/programs (if so many);
b.[reserved];
c.$120,000 for each Parent Partnered Program for which, before the fourth
anniversary of the Closing, the definitive agreement for the project was
actually entered into or the statement of work or similar document for the
project was actually entered into (with the additional requirement that, either
before or after the fourth anniversary of the Closing, the work on such project
is actually initiated); and
d. $480,000 for each Parent Partnered Program for which, before the sixth
anniversary of the Closing, antibodies (or the sequences thereof) directed to a
particular therapeutic target have actually been delivered to the customer or
other commercial partner meeting the specifications therefor as set forth in the
documentation governing such project.
The aggregate Earnout Consideration payable under items “(c)” and “(d)” above,
combined, shall be capped at $5,000,000. The aggregate Earnout Consideration
payable under item “(a)” above is capped at $25,250,000.
“Effect” has the meaning set forth within the definition of Company Material
Adverse Effect.
“Environment” means the indoor and outdoor environment and all media, including
ambient air, surface water, groundwater, land surface or subsurface strata, and
natural resources.
“Environmental Law” means any Law or other legal requirement pertaining to
pollution, protection of health and safety (as it relates to exposure to
Hazardous Materials), the Environment or exposure of Persons to Hazardous
Materials, including the Clean Air Act, as amended, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, the
Federal Water Pollution Control Act, as amended, the Resource Conservation and
Recovery Act of 1976, as amended, the Safe Drinking Water Act, as amended, the
Toxic Substances Control Act, as amended, the Oil Pollution Act of 1990, the
Superfund Amendments and Reauthorization Act of 1986, as amended, the Hazardous
Materials Transportation Act, as amended, the Emergency Planning and Community
Right to Know Act, as amended, the Safe Drinking Water Act, as amended, and any
foreign, state or local Laws analogous to any of the foregoing, as amended,
together with all judicial interpretations thereof.
“Environmental Permit” means any Permit required, issued, held or obtained
pursuant to any Environmental Law or pertaining to any Hazardous Material.
5



--------------------------------------------------------------------------------



“Environmental Release” means any spilling, leaking, pumping, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, dumping, or
disposing of Hazardous Materials into the Environment.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means each entity that is treated as a single employer with
the Company or any of its Affiliates for purposes of Section 414 of the Code.
“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time and applied consistently throughout the periods
involved.
“Governmental Entity” means any federal, state, municipal, local or foreign
court or tribunal, administrative or regulatory body, agency or commission, or
any other governmental authority or instrumentality.
“Hazardous Material” means any substance, material, chemical, radiation, or
waste, or any combination of any of them that is regulated or defined by, or
with respect to which Liability or standards of conduct are imposed under, any
Environmental Law, including any material, substance or waste which is defined
as a “hazardous waste,” “hazardous material,” “hazardous substance,” “extremely
hazardous waste,” “restricted hazardous waste,” “contaminant,” “pollutant,”
“toxic waste,” or “toxic substance” under any provision of applicable
Environmental Law, and including petroleum, petroleum products and byproducts,
asbestos, asbestos-containing-material, toxic molds, mycotoxins, urea
formaldehyde, radioactive materials and polychlorinated biphenyls.
“Holdback Amount” is an amount equal to $500,000 (which shall be deemed to have
been decremented after the Closing Date by the Merger Consideration Deficit, if
any).
“Indebtedness” means, as of any time and without duplication, the following
obligations of the Company (whether or not then due and payable): (a) all
obligations (including the principal amount thereof and, if applicable, any
contractually required change-of-control additional premium payment and the
amount of accrued and unpaid interest thereon) for the repayment of money
borrowed, whether under the Bridge Notes or otherwise owing to banks, financial
institutions, on equipment leases or otherwise; (b) all obligations (including
the principal amount thereof and, if applicable, any contractually required
change-of-control additional premium payment and the amount of accrued and
unpaid interest thereon) evidenced by notes, bonds, debentures or similar
instruments (whether or not convertible); (c) all obligations to pay the
deferred purchase price of property, assets or services purchased (including
purchase price adjustments, “holdback” or similar payments, and the maximum
amount of any potential earn-out payments); (d) all obligations to pay rent or
other payment amounts under a lease which is required to be classified as a
capital lease or a liability on the face of a balance sheet prepared in
accordance with GAAP or conditional sales Contracts or similar title retention
instruments; (e) all obligations relative to the maximum amount of any letter of
credit or letter of guaranty, whether drawn or undrawn, bankers’ acceptance or
similar instrument issued or created for the account of the Company; (f) all
obligations to pay any amounts to a third party under any Contract pursuant to
which the Company sold any of its businesses, assets or properties outside the
ordinary course of business; (g) all obligations secured by any Lien (other than
Permitted Liens); (h) all guaranties, sureties, assumptions and other contingent
obligations in respect of, or to purchase or to otherwise acquire, indebtedness
or indebtedness of others; (i) all obligations under any interest rate swap
agreement, forward rate agreement, interest rate cap or collar agreement or
other financial agreement or arrangement entered into for the purpose of
limiting or managing interest rate risks; (j) all obligations under any pension,
retiree medical or non-qualified retirement plan, program or arrangement;
(k) negative cash balances; (l) accounts payable, trade debt and trade payables
6



--------------------------------------------------------------------------------



that are past due in accordance with their applicable invoice or other terms
governing the timing of payment; (m) all obligations in respect of premiums,
penalties, “make whole amounts,” breakage costs, change of control payments,
costs, expenses and other payment obligations that would arise if all
Indebtedness referred to in the foregoing clauses (a) through (l) was prepaid or
was paid in the context of a change of control (or, in the case of any interest
rate swap agreement, forward rate agreement, interest rate cap or collar
agreement, or other financial agreement or arrangement entered into for the
purpose of limiting or managing interest rate risks, unwound and settled) in
full at such time; and (n) to the extent any item of Indebtedness referred to in
the foregoing clauses (a) through (l) cannot be repaid at such time (e.g., as a
result of an irrevocable advance notice requirement), all interest on and other
accretion of such Indebtedness that occurs between such time and the earliest
time that repayment may occur (e.g., if notice was delivered at such time).
Items which are specially excluded from the definition of “Current Liabilities”
by items “(b)” and “(c)” of such definition are also hereby specially excluded
from this definition of “Indebtedness.” The loan received by the Company
pursuant to the Paycheck Protection Program (“PPP”) administered by the U.S.
Small Business Administration, (subject to obtaining 100% forgiveness of such
loan pursuant to applicable Law, as has been represented to be the Company’s
entitlement under applicable PPP program rules) is hereby specially excluded
from this definition of “Indebtedness.”
“Indemnitees” means Parent and its Affiliates (including Merger Sub and,
following the Merger, the Surviving Corporation) and its and their respective
equity holders, Representatives, successors and assigns; provided, however, that
the Stockholders shall not be deemed to be “Indemnitees.”
“Intellectual Property” means any and all of the following in any jurisdiction
throughout the world: (a) patents and patent applications, including reissues,
divisions, continuations, continuations-in-part, extensions and reexaminations
thereof; (b) works of authorship and copyrights, and registrations and
applications for registration thereof; (c) trademarks, service marks, trade
dress, logos, trade names and other source identifiers, and registrations and
applications for registration thereof; (d) trade secrets, know-how and
inventions, whether patentable or unpatentable; (e) rights of publicity and
privacy; (f) computer software and firmware, including source code, object code,
files, documentation and other materials related thereto; (g) proprietary
databases and data compilations; (h) domain names and registrations and
applications for registration thereof; (i) any other intellectual property; and
(j) rights in any of the foregoing, including rights to sue or recover and
retain Damages for past, present, and future infringement, dilution,
misappropriation or other violation of any of the foregoing.
“Investor Agreements” means  (i) that certain Voting Agreement; (ii) that
certain Investors’ Rights Agreement; and (iii) that certain Right of First
Refusal and Co-Sale Agreement, each among the Company, the investors listed
on the schedules and exhibits thereto and each dated as of April 12, 2018.
“Law” means any law (including common law), statute, code, ordinance, rule,
regulation, Order or charge of any Governmental Entity.
“Liability” means any debt, obligation, duty, commitment or liability of any
nature whatsoever (including any unknown, undisclosed, unmatured, unaccrued,
unasserted, unliquidated, contingent, indirect, conditional, implied, vicarious,
derivative, joint, several or secondary liability), regardless of whether such
debt, obligation, duty, commitment or liability would be required to be
disclosed on a balance sheet prepared in accordance with GAAP and regardless of
whether such debt, obligation, duty, commitment or liability is immediately due
and payable.
“Licensed Intellectual Property” means all Intellectual Property licensed to the
Company.
7



--------------------------------------------------------------------------------



“Lien” means any lien, pledge, mortgage, deed of trust, encumbrance, claim or
security interest, hypothecation, deposit, equitable interest, option, charge,
judgment, attachment, right of way, encroachment, easement, servitude,
restriction on transfer, restriction on voting, preferential arrangement or
preemptive right, right of first refusal or negotiation or restriction of any
kind.
“Merger Consideration” means the Base Merger Consideration minus (i) the amount
of any Indebtedness that remains unpaid as of immediately before the Closing,
further minus (ii) the amount of any Change of Control Payments that remain
unpaid as of immediately before the Closing (including employee-side withholding
amounts to be withheld from such Change of Control Payments), further minus
(iii) the amount of any Company Transaction Expenses, further minus (iv) the
amount by which the Target Net Working Capital exceeds the Closing Net Working
Capital (or plus the amount by which the Closing Net Working Capital exceeds the
Target Net Working Capital), further minus (v) the amount of any Accrued
Compensation that remains unpaid as of immediately before the Closing (including
employee-side withholding amounts to be withheld from such Accrued
Compensation), further minus (vi) the amount of any Deferred Compensation that
remains unpaid as of immediately before the Closing (including employee-side
withholding amounts to be withheld from such Deferred Compensation), further
minus (vii) a good faith estimate of the amount of any Pre-Closing Taxes that
remain unpaid as of immediately before the Closing (including without limitation
any Pre-Closing Taxes arising as a result of the Taxable Spinout), further minus
(viii) (without duplication) employer-side taxes on all such unpaid Accrued
Compensation and all such unpaid Deferred Compensation.
“Net Working Capital” means an amount (which may be a negative or positive
number) in U.S. dollars equal to (a) the Current Assets minus (b) the Current
Liabilities.
“Order” means any order, writ, injunction, stipulation, judgment, ruling,
assessment, arbitration award, plan or decree.
“Owned Intellectual Property” means all Intellectual Property in which the
Company has (or purports to have) an ownership interest of any nature (whether
exclusively, jointly with another Person or otherwise).
“Parent Partnered Program” means a program under which Parent or an Affiliate of
Parent performs, for the benefit of a customer or commercial partner of Parent
or an Affiliate of Parent, an antibody discovery project using the xPloration
Platform with respect to a particular therapeutic target. To be a Parent
Partnered Program, it must also be the case that (a) the definitive agreement
for the project was entered into after the Closing, or (b) the statement of work
or similar document for the project was entered into after the Closing, even if
the definitive agreement pursuant to which the statement of work or similar
document was issued was entered into before the Closing. For the avoidance of
doubt, an antibody discovery project meeting the foregoing definition that is
directed to more than one therapeutic target shall be deemed to constitute a
separate Parent Partnered Program for each such therapeutic target. Further for
the avoidance of doubt, Teva Agreement statements of work/programs are not
Parent Partnered Programs.
“Permits” means all authorizations, licenses, variances, exemptions, orders,
permits and approvals granted by or obtained from any Governmental Entity.
“Permitted Liens” means (a) Liens for Taxes or other governmental charges not
yet delinquent or the amount or validity of which is being contested in good
faith by appropriate proceedings, provided an adequate reserve, determined in
accordance with GAAP, has been established therefor on the Company Financial
Statements; (b) mechanics’, carriers’, workers’, repairers’, and similar Liens
arising or incurred in the ordinary course of business and related to amounts
that are not yet delinquent, provided an adequate reserve, determined
8



--------------------------------------------------------------------------------



in accordance with GAAP, has been established therefor on the Company Financial
Statements; (c) pledges or deposits made in the ordinary course of business to
secure obligations under workers’ compensation, unemployment insurance, social
security or similar programs mandated by applicable legislation; (d) with
respect to real property only, zoning restrictions, building codes and other
land use Laws regulating the use or occupancy of property which do not,
individually or in the aggregate, materially impair the existing use of the
property affected by such Law (to the extent there are no violations of the
same); (e) transfer restrictions of general applicability under applicable
federal and state securities Laws; (f) statutory or common law Liens or
encumbrances to secure landlords, lessors or renters under leases or rental
agreements; (g) Liens or encumbrances imposed on the underlying fee interest in
real property subject to a Real Property Lease; and (h) non-exclusive licenses
(set forth on a schedule, so designated, delivered by the Company to Parent
before the Closing) to use any Owned Intellectual Property or other intellectual
property or technology of the Company.
“Person” shall include an individual or natural person, a partnership, a
corporation, an association, a joint stock company, a limited liability company,
a trust, a joint venture, an unincorporated organization, any other business
entity and any Governmental Entity.
“Post-Preference-Satisfaction Pro Rata Share” means, with respect to any given
Stockholder, the percentage set forth opposite such Stockholder’s name (in a
column so-designated) on a schedule delivered by the Company to Parent before
the Closing. It is intended that each Post-Preference-Satisfaction Pro Rata
Share will be equal to the quotient of the number of shares of outstanding
Company Common Stock owned by the Stockholder as of the Effective Time divided
by the number of shares of outstanding Company Common Stock owned by all
Stockholders in the aggregate as of the Effective Time.
“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
Date and that portion of any Straddle Period ending on (and including) the
Closing Date.
“Pre-Closing Taxes” means any Liability (including by way of transferee
liability) for, together with any Damages (including court and administrative
costs and reasonable legal fees and expenses incurred in investigating and
preparing for any audit, examination, litigation or other judicial or
administrative proceeding) arising out of, in connection with or incident to:
(a) any Tax of or owed by the Company in respect of any Pre-Closing Tax Period;
(b) any Tax owed by the Company in respect of or arising solely as a result of
the Taxable Spinout, (c) any Tax that is a social security, Medicare,
unemployment or other employment, withholding or payroll Tax or similar amount
or employee insurance owed by the Company as a result of any payments made to
any Stockholder pursuant to this Agreement; (d) any Tax for which the Company
(or any predecessor thereof) is liable under Section 1.1502-6 of the United
States Treasury Regulations (or any similar provision of state, provincial,
local or foreign Law) by reason of such entity being included in any
consolidated, affiliated, combined or unitary group at any time on or before the
Closing Date (other than a consolidated, affiliated, combined or unitary group
of which Parent is a member); and (e) any Tax imposed on or payable by third
parties with respect to which the Company has an obligation to indemnify such
third party pursuant to a transaction consummated on or before the Closing;
provided, that Pre-Closing Taxes shall not include any amounts reflected in
Indebtedness, Change of Control Payments, Company Transaction Expenses, Accrued
Compensation or Deferred Compensation.
“Pre-Preference-Satisfaction Pro Rata Share” means, with respect to any given
Preferred Stockholder, the percentage set forth opposite such Preferred
Stockholder’s name (in a column so-designated) on a schedule delivered by the
Company to Parent before the Closing. It is intended that each
Pre-Preference-Satisfaction Pro Rata Share will be equal to the quotient of the
number of shares of outstanding Company Preferred Stock owned by the Preferred
Stockholder as of the Effective Time divided by the number of shares of
outstanding Company Preferred Stock owned by all Stockholders in the aggregate
as of the Effective Time.
9



--------------------------------------------------------------------------------



“Preference Satisfaction” means the point at which the holders of all shares of
Company Preferred Stock outstanding as of the Effective Time (other than
Dissenting Shares) have received from cash payments of Merger Consideration and
Additional Merger Consideration sums equal to their initial (i.e.,
pre-participation) Company Preferred Stock liquidation preference.
“Preferred Stockholder” means a holder of Company Preferred Stock.
“Proceeding” means any action, charge, claim, complaint, demand, grievance,
arbitration, audit, assessment, hearing, investigation, inquiry, legal
proceeding, administrative enforcement proceeding, litigation, suit or other
proceeding (whether civil, criminal, administrative, judicial or investigative,
whether formal or informal, whether public or private) commenced or brought by
any Person, or conducted or heard by or before, or otherwise involving, any
court or other Governmental Entity or any arbitrator or arbitration panel.
“Real Estate License” means the License between Lagunita, LLC and the Company
dated October 11, 2019.
“Real Estate Master Lease” means the Lease between Menlo Prepi I, LLC and TPI
Investors 9, LLC and Lagunita, LLC dated October 22, 2019, with regard to 1440
O’Brien Drive, Suite D, Menlo Park, California 94025.
“Registered Intellectual Property” means all Intellectual Property that is
registered, filed or issued under the authority of, with or by any Governmental
Entity or Domain Name Registrar.
“Representatives” means, when used with respect to any Person, such Person’s
officers, directors, managers, employees, agents, financing sources, advisors
and other representatives (including any investment banker, financial advisor,
attorney or accountant retained by or on behalf of such Person or any of the
foregoing).
“Spinout Assets” means the Transferred Assets (as defined in the Spinout
Preparation Agreement).
“Spinout Company” means XYENCE Therapeutics, Inc., a Delaware corporation, which
as of the time of this Agreement is a wholly-owned Subsidiary of the Company.
“Spinout Preparation Agreement” means an agreement of even date herewith (as
pre-approved by Parent) for the Company to contribute the Spinout Assets to
Spinout Company and for Spinout Company to assume all contractual obligations
under contracts within the Transferred Assets.
“Spinout Stock” means shares of capital stock of Spinout Company.
“Stanford Agreement 2015” means the Nonexclusive Agreement between The Board of
Trustees of the Leland Stanford Junior University and the Company effective
December 17, 2015.
“Stanford Agreement 2016” means the Exclusive (Equity) Agreement between The
Board of Trustees of the Leland Stanford Junior University and the Company’s
predecessor Nodus Therapeutics, Inc. effective December 31, 2016.
“Stanford Agreements” means Stanford Agreement 2015 and Stanford Agreement 2016.
“Straddle Period” means any Tax period beginning before or on and ending after
the Closing Date.
10



--------------------------------------------------------------------------------



“Subsidiary” means, when used with respect to any Person, any corporation,
limited liability company, partnership or other organization, whether
incorporated or unincorporated, of which at least a majority of the securities
or other ownership interests, having by their terms voting power to elect a
majority of the board of directors, or others performing similar functions with
respect to such corporation or other organization, is beneficially owned or
controlled, directly or indirectly, by such Person or by any one or more of its
Subsidiaries (as defined in the preceding clause), or by such Person and one or
more of its Subsidiaries.
“Target Net Working Capital” means $0.
“Tax” means any federal, state, local or non-U.S. income, alternative or add-on
minimum tax, gross income, gross receipts, net receipts, sales, use, ad valorem,
value added, transfer, registration, franchise, profits, license, capital stock,
social security, withholding, payroll, employment, unemployment, disability,
excise, severance, stamp, occupation, premium, real property, personal property,
environmental or windfall profit tax, escheat, estimated or any other tax,
customs duty, governmental fee or other like assessment or charge of any kind in
the nature of a tax, imposed by any Governmental Entity, together with any
interest, penalty or addition to tax imposed with respect thereto (whether
disputed or not), and including any obligations to indemnify or otherwise assume
or succeed to the tax liability of any other Person.
“Tax Return” means any return (including any information return), report,
statement, declaration, estimate, schedule, notice, notification, form,
election, certificate or other document or information filed with or submitted
to, or required to be filed with or submitted to, any Governmental Entity in
connection with the determination, assessment, collection or payment of any Tax
or in connection with the administration, implementation or enforcement of or
compliance with any Law relating to any Tax.
“Taxable Spinout” means a sequenced series of transactions, all completed before
the Closing, namely: (a) the Company obtained the Valuation, (b) the Company
caused Spinout Company to be formed as a wholly-owned Subsidiary of the Company,
(c) the Company duly procured, after due and proper approvals by the Company’s
Board and the Stockholders, and the Stockholders duly waived the applicable
provisions of the Certificate of Incorporation to the effect that the Company
may (after the contribution of the Transferred Assets to Spinout Company) make a
distribution of Spinout Stock to the Stockholders in which some but not all of
such Spinout Stock shall be distributed pro rata to the Preferred Stockholders
and all of the other Spinout Stock shall be distributed pro rata to the holders
of Company Common Stock, (d) the Company and Spinout Company executed and
delivered the Spinout Preparation Agreement, (e) the Company contributed the
Spinout Assets to Spinout Company and Spinout Company assumed all contractual
obligations under contracts within the Transferred Assets, and (f) the Company
declared and made a distribution of Spinout Stock to the Stockholders (which
distribution was and shall be deemed to be in connection with the Merger for the
purpose of Article V, Section 3(e) of the Company’s Amended and Restated
Certificate of Incorporation) in compliance with and based upon the duly
obtained waiver of the Stockholders of the applicable provisions of the
Certificate of Incorporation such that some but not all of such Spinout Stock
was distributed pro rata to the Preferred Stockholders and all of the other
Spinout Stock was distributed pro rata to the holders of Company Common Stock.
“Teva Agreement” means the Master Antibody Discovery Agreement between the
Company and Teva Pharmaceuticals Australia Pty Ltd., dated April 7, 2020, as
hereafter amended from time to time.
“Transactions” means, collectively, the Merger and all of the other transactions
contemplated by this Agreement.
11



--------------------------------------------------------------------------------



“Valuation” means a bona fide independent valuation of the Spinout Assets by
Redwood Valuation Partners, LLC.
“xPloration Platform” means the high-throughput, microcapillary-based screening
technology, hardware, software, and operational know-how, antibody discovery
workflows, and the encompassing Intellectual Property, or any component thereof,
of the Company, all as the same may be improved or modified from time to time.
Section 1.2. Certain Other Definitions. The following terms are defined in the
respective Sections of this Agreement indicated:
Accounts Payable Section 3.19(b)
Accounts Receivable Section 3.19(a)
Affiliate Agreements Section 3.21
Agreed Amount Section 7.7(b)
Agreement Preamble
Basket Amount Section 7.3(a)(i)
Benefit Plan Section 3.14(a)
Certificate Section 2.6(c)
Claim Dispute Period Section 7.7(b)
Claimed Amount Section 7.7(a)
Closing Section 2.2
Closing Date Section 2.2
Closing Date Statement Section 2.10(b)
Company Preamble
Company Confidential Information Section 5.3(a)
Company Disclosure Schedule Article III
Company Financial Statements Section 3.5(a)
Company IT Systems Section 3.16(m)
Company Returns Section 3.11(a)(i)
Company Warrant Section 2.7(b)
Contested Amount Section 7.7(b)
Dispute Notice Section 2.10(c)(i)
Dispute Period Section 2.10(c)(i)
Dissenting Shares Section 2.6(c)
Effective Time Section 2.3
Estimated Closing Date Statement Section 2.10(a)
Estimated Merger Consideration Section 2.10(a)
Final Merger Consideration Section 2.10(d)(i)
Inbound IP Contract Section 3.16(b)
Indemnified D&Os Section 5.6(a)
Insurance Policies Section 3.18(a)
Interim Balance Sheet Section 3.5(a)
Leased Real Property Section 3.10(b)
Letter of Transmittal Section 2.11(b)(i)
Material Contract Section 3.15(a)
Merger Recitals
Merger Consideration Deficit Section 2.10(d)(ii)
Merger Consideration Surplus Section 2.10(d)(i)
12



--------------------------------------------------------------------------------



Merger Sub Preamble
Net Estimated Merger Consideration Section 2.9(e)
Notice of Claim Section 7.7(a)
Outbound IP Contract Section 3.16(c)
Parent Preamble
Parent Material Adverse Effect Section 4.1
Paying Agent Section 2.11(a)
Payment Fund Section 2.11(a)
Payoff Letters Section 2.13(a)(iii)
Pending Claim Amount Section 7.10(a)
Public Official Section 3.24(c)
Real Property Lease Section 3.10(b)
Released Claims Section 5.5(a)
Released Parties Section 5.5(a)
Releasing Party Section 5.5(a)
Required Consent Section 3.4
Response Notice Section 7.7(b)
Section 280G Payments  Section 5.7
Section 280G Stockholder Approval Section 5.7
Standard Form IP Agreement Section 3.16(e)
Stipulated Amount Section 7.7(e)
Stockholder Written Consent Recitals
Stockholders Recitals
Stockholders’ Representative Section 8.13(a)
Survival Date Section 7.1(a)
Surviving Corporation Section 2.1
Tax Matter Section 6.4
Third Party Claim Section 7.6(a)
Unresolved Additional Merger Consideration Claim Section 7.10(a)
WSGR Section 8.14


ARTICLE II.
THE MERGER


Section 2.1. The Merger. Upon the terms and subject to the conditions of this
Agreement and in accordance with the DGCL, at the Effective Time, (a) Merger Sub
shall be merged with and into the Company, whereupon the separate existence of
Merger Sub shall cease and (b) the Company shall be the surviving corporation in
the Merger (the “Surviving Corporation”) and shall continue to be governed by
the Laws of the State of Delaware.  The Merger shall have the effects set forth
in this Agreement and the applicable provisions of the DGCL.  Without limiting
the generality of the foregoing, and subject thereto, at the Effective Time, all
property, rights, powers, privileges and franchises of the Company and Merger
Sub shall vest in the Surviving Corporation, and all debts, liabilities and
duties of the Company and Merger Sub shall become the debts, liabilities and
duties of the Surviving Corporation.  The Surviving Corporation may, at any time
after the Effective Time, take any action (including executing and delivering
any document) in the name and on behalf of the Company in order to carry out and
effectuate the Transactions.  Subject to Article VII, the Surviving Corporation
shall thereafter be responsible and liable for all the liabilities and
obligations of the Company.
13



--------------------------------------------------------------------------------



Section 2.2. Closing. The closing of the Merger (the “Closing”) shall take place
at the offices of Stradling Yocca Carlson & Rauth, a Professional Corporation,
4365 Executive Drive, Suite 1500, San Diego, California 92121, at 10:30 a.m.,
Pacific Time, on the date hereof, or on such other date or at such other time
and place as the parties hereto may mutually agree in writing.  The date on
which the Closing occurs is hereinafter referred to as the “Closing Date”. At
the Closing, documents and signature pages may be exchanged remotely via
email/.pdf or other electronic exchange (with originals to be delivered to the
other parties as soon as reasonably practicable after the Closing and requested
by such other party).
Section 2.3. Effective Time. Upon the terms and subject to the conditions of
this Agreement, contemporaneously with or as promptly as practicable after the
Closing, the parties shall cause the Merger to be consummated by executing and
filing the Certificate of Merger with the Delaware Secretary of State as
provided in Section 103, Section 228 and Section 251 of the DGCL and by making
all other filings and recordings required under the DGCL in order to consummate
the Merger.  The Merger shall become effective at such time as the Certificate
of Merger is duly filed with the Delaware Secretary of State, or at such later
time as is agreed upon by the parties hereto in writing and specified in the
Certificate of Merger in accordance with the DGCL.  The time when the Merger
becomes effective is hereinafter referred to as the “Effective Time”.
Section 2.4. Certificate of Incorporation and Bylaws of the Surviving
Corporation. At the Effective Time, (a) the Certificate of Incorporation, as in
effect immediately before the Effective Time, shall be amended as a result of
the Merger so as to read in its entirety in the form of the certificate of
incorporation of Merger Sub, except that the name of the Surviving Corporation
shall be “xCella Biosciences, Inc.” and, as so amended, shall be the certificate
of incorporation of the Surviving Corporation, until thereafter duly amended as
provided therein and by applicable Law, and (b) the Bylaws, as in effect
immediately before the Effective Time, shall be amended as a result of the
Merger to read in their entirety in the form of the bylaws of Merger Sub, except
that the name of the Surviving Corporation shall be “xCella Biosciences, Inc.”
and, as so amended, shall be the bylaws of the Surviving Corporation, until
thereafter duly amended as provided therein, the certificate of incorporation of
the Surviving Corporation and by applicable Law.
Section 2.5. Directors and Officers of the Surviving Corporation. The directors
and officers of Merger Sub immediately before the Effective Time shall, from and
after the Effective Time, be the directors and officers, respectively, of the
Surviving Corporation until their respective successors have been duly elected
or appointed or until their earlier death, resignation or removal in accordance
with the DGCL, the certificate of incorporation and the bylaws of the Surviving
Corporation.
Section 2.6. Conversion of Capital Stock. At the Effective Time, by virtue of
the Merger and without any action on the part of Parent, Merger Sub, the Company
or any holder of any securities of Parent, Merger Sub or the Company:
a.Capital Stock of Merger Sub. Each respective share of common stock, par value
$0.00003333 per share, of Merger Sub issued and outstanding immediately before
the Effective Time shall be converted into and become one validly issued, fully
paid and non-assessable share of common stock, par value $0.00003333 per share,
of the Surviving Corporation.
b.Excluded Shares. Each share of Company Common Stock or Company Preferred Stock
owned by the Company (or held in the Company’s treasury) or owned by Parent,
Merger Sub or any direct or indirect Subsidiary thereof immediately before the
Effective Time shall automatically be canceled and retired and shall cease to
exist, and no cash or other consideration shall be delivered or deliverable with
respect thereto or in exchange therefor.
14



--------------------------------------------------------------------------------



c.Conversion of Company Common Stock. Except for any shares of Company Common
Stock owned as set forth in Section 2.6(b) and except for shares of Company
Common Stock for which the holder has demanded and perfected such holder’s right
to an appraisal in accordance with the DGCL and has not effectively withdrawn or
lost such right to appraisal (together with the dissenting shares referred to in
Section 2.6(d), “Dissenting Shares”), the shares of Company Common Stock for
each holder of record thereof that are issued and outstanding immediately before
the Effective Time shall be converted into the right to receive, subject to the
terms of this Agreement, an amount in cash equal to such holder’s
Post-Preference-Satisfaction Pro Rata Share of the Additional Merger
Consideration (if any), without interest and net of any Taxes required to be
withheld therefrom. All such shares of Company Common Stock, when so converted,
shall no longer be outstanding and shall automatically be cancelled and shall
cease to exist, and each holder of a share certificate (a “Certificate”) of
Company Common Stock, if any, or any equivalent book-entry that immediately
before the Effective Time represented any such outstanding share of Company
Common Stock shall cease to have any rights with respect thereto, except the
right to receive, subject to the terms of this Agreement, such holder’s
Post-Preference-Satisfaction Pro Rata Share of the Additional Merger
Consideration (if any), without interest and net of any Taxes required to be
withheld therefrom.
d.Conversion of Company Preferred Stock. Except for any shares of Company
Preferred Stock owned as set forth in Section 2.6(b) and except for shares of
Company Preferred Stock for which the holder has demanded and perfected such
holder’s right to an appraisal in accordance with the DGCL and has not
effectively withdrawn or lost such right to appraisal, the shares of Company
Preferred Stock for each holder of record thereof that are issued and
outstanding immediately before the Effective Time shall be converted into the
right to receive, subject to the terms of this Agreement, (i) an amount in cash
equal to such holder’s Pre-Preference-Satisfaction Pro Rata Share of the Net
Estimated Merger Consideration, plus (ii) until the point of Preference
Satisfaction, an amount in cash equal to such holder’s
Pre-Preference-Satisfaction Pro Rata Share of the Additional Merger
Consideration (if any), plus (iii) after the point of Preference Satisfaction,
an amount in cash equal to such holder’s Post-Preference-Satisfaction Pro Rata
Share of the Additional Merger Consideration (if any), in each case without
interest and net of any Taxes required to be withheld therefrom. All such shares
of Company Preferred Stock, when so converted, shall no longer be outstanding
and shall automatically be cancelled and shall cease to exist, and each holder
of a Certificate, if any, or any equivalent book-entry that immediately before
the Effective Time represented any such outstanding share of Company Preferred
Stock shall cease to have any rights with respect thereto, except the right to
receive the number and type of Spinout Stock distributed to them in the Taxable
Spinout, such holder’s Pre-Preference-Satisfaction Pro Rata Share of the Net
Estimated Merger Consideration, plus until the point of Preference Satisfaction,
such holder’s Pre-Preference-Satisfaction Pro Rata Share of the Additional
Merger Consideration (if any), plus after the point of Preference Satisfaction,
such holder’s Post-Preference-Satisfaction Pro Rata Share of the Additional
Merger Consideration (if any), in each case without interest and net of any
Taxes required to be withheld therefrom.
Section 2.7. Treatment of Company Options and Company Warrants. The Company
shall take all action (including any necessary bilateral amendment of a Company
Option or Company Warrant) that may be necessary to provide that, at the
Effective Time, each Company Option and Company Warrant shall not be assumed or
substituted by Parent and, by virtue of the Merger and without any action on the
part of Parent, Merger Sub or the Company, shall at the Effective Time, upon the
terms and subject to the conditions set forth in this Agreement, be
automatically terminated, cancelled and extinguished without any requirement of
payment.
Section 2.8. Termination of Company Option Plan. The Company shall cause the
Company Option Plan to terminate as of the Effective Time, but contingent upon
the consummation of the Transactions, and shall cause the provisions in any
other plan, program or arrangement providing for the issuance or grant by the
Company of any
15



--------------------------------------------------------------------------------



interest in respect of the Company Common Stock to terminate and have no further
force or effect as of the Effective Time.
Section 2.9. Closing Payments. At the Effective Time, Parent shall pay, or cause
to be paid, the following amounts by wire transfer of immediately available
funds:
a.to each holder of Indebtedness named in the Estimated Closing Date Statement
(and which holder has delivered a Payoff Letter to Parent), an amount in cash
set forth opposite such Person’s name in the Estimated Closing Date Statement to
the account or accounts designated for such Person therein;
b.to each Person known to be owed a Change of Control Payment, an amount in cash
set forth opposite such Person’s name in the Estimated Closing Date Statement to
the account or accounts designated for such Person therein;
c.to each Person known to be owed Company Transaction Expenses, an amount in
cash set forth opposite such Person’s name in the Estimated Closing Date
Statement to the account or accounts designated for such Person therein; and
d.to the Paying Agent for the benefit of the respective Preferred Stockholders,
an amount in cash equal to (i) the Estimated Merger Consideration minus (ii) the
Holdback Amount (the resulting amount, the “Net Estimated Merger
Consideration”).
Section 2.10. Merger Consideration Adjustments.
a.Estimated Closing Adjustment. Before the date of this Agreement, the Company
has delivered to Parent a statement (the “Estimated Closing Date Statement”), so
designated and reasonably acceptable to Parent, setting forth a good faith
calculation, together with reasonably detailed supporting documentation, of: (i)
Closing Net Working Capital and the components thereof; (ii) the amount of each
of (A) Indebtedness remaining unpaid as of immediately before the Closing, (B)
Change of Control Payments remaining unpaid as of immediately before the Closing
(including employee-side withholding amounts to be withheld from such Change of
Control Payments), (C) Company Transaction Expenses, (D) Accrued Compensation
remaining unpaid as of immediately before the Closing (including employee-side
withholding amounts to be withheld from such Accrued Compensation), (E) Deferred
Compensation remaining unpaid as of immediately before the Closing (including
employee-side withholding amounts to be withheld from such Deferred
Compensation), (F) Pre-Closing Taxes (including without limitation any
Pre-Closing Taxes arising as a result of the Taxable Spinout) remaining unpaid
as of immediately before the Closing, and (G) (without duplication)
employer-side taxes on all such unpaid Accrued Compensation and all such unpaid
Deferred Compensation; and (iii) the resulting calculation of the Merger
Consideration (the “Estimated Merger Consideration”). The Company represents and
warrants to Parent and Merger Sub that the Estimated Closing Date Statement and
the calculations thereunder were prepared and calculated by the Company in good
faith.
b.Closing Date Statement. Within the 90 day period after the Closing Date (or
such reasonable extension thereof as approved by the Stockholders’
Representative, such approval not to be unreasonably withheld, conditioned or
delayed), Parent shall deliver, or cause to be delivered, to the Stockholders’
Representative a statement (the “Closing Date Statement”) setting forth Parent’s
objections, if any, to the calculations set forth in the Estimated Closing Date
Statement, together with reasonably detailed supporting documentation to
substantiate any such objections, including the calculations of (i) Closing Net
Working Capital; (ii) the amount of each of (A) Indebtedness remaining unpaid as
of immediately before the Closing, (B) Change of Control Payments remaining
unpaid as of immediately before the Closing (including employee-side withholding
amounts to be withheld from such Change of Control Payments), (C) Company
16



--------------------------------------------------------------------------------



Transaction Expenses, (D) Accrued Compensation remaining unpaid as of
immediately before the Closing (including employee-side withholding amounts to
be withheld from such Accrued Compensation), (E) Deferred Compensation remaining
unpaid as of immediately before the Closing (including employee-side withholding
amounts to be withheld from such Deferred Compensation), (F) Pre-Closing Taxes
(including without limitation any Pre-Closing Taxes arising as a result of the
Taxable Spinout) remaining unpaid as of immediately before the Closing, and (G)
(without duplication) employer-side taxes on all such unpaid Accrued
Compensation and all such unpaid Deferred Compensation; and (iii) the resulting
calculation of the Merger Consideration. The Closing Date Statement and the
calculations thereunder shall be prepared and calculated by Parent in good
faith.
c.Disputes.
i.If the Stockholders’ Representative disputes any of Parent’s objections to the
Estimated Closing Date Statement as set forth in the Closing Date Statement,
then, within 15 days after the delivery to the Stockholders’ Representative of
the Closing Date Statement (the “Dispute Period”), the Stockholders’
Representative shall deliver to Parent a written notice (a “Dispute Notice”)
describing in reasonable detail the Stockholders’ Representative’s dispute of
any of Parent’s objections to the Estimated Closing Date Statement set forth in
such Closing Date Statement. If the Stockholders’ Representative does not
deliver a Dispute Notice to Parent during the Dispute Period, then Parent’s
objections set forth in the Closing Date Statement shall be binding and
conclusive on the parties hereto and on the Stockholders. Notwithstanding
anything to the contrary set forth herein, the Stockholders’ Representative
shall have the right to deliver a Dispute Notice based on fraud, willful
misconduct or intentional misrepresentation discovered by the Stockholders’
Representative at any time (as determined by a non-appealable and binding
decision by a court of law having jurisdiction over the parties).
ii.If the Stockholders’ Representative delivers a Dispute Notice, and if the
Stockholders’ Representative and Parent are unable to resolve the objections set
forth in the Closing Date Statement within 10 Business Days after such Dispute
Notice is delivered to Parent, the dispute shall be finally settled by the
Accounting Firm. Within 10 days after the Accounting Firm is appointed, Parent
shall forward a copy of the Closing Date Statement to the Accounting Firm, and
the Stockholders’ Representative shall forward a copy of the Dispute Notice to
the Accounting Firm, together with, in each case, all relevant supporting
documentation. The Accounting Firm’s role shall be limited to resolving such
objections and determining the correct calculations to be used on only the
disputed portions of the Closing Date Statement, and the Accounting Firm shall
not make any other determination, including any determination as to whether any
other items on the Closing Date Statement are correct or whether the Target Net
Working Capital is correct. The Accounting Firm shall not assign a value to any
item greater than the greatest value for such item claimed by the Stockholders’
Representative or Parent or less than the smallest value for such item claimed
by the Stockholders’ Representative or Parent and shall be limited to the
selection of either the Stockholders’ Representative’s or Parent’s position on a
disputed item (or a position in between the positions of the Stockholders’
Representative or Parent) based solely on presentations and supporting material
provided by the parties and not pursuant to any independent review. In resolving
such objections, the Accounting Firm shall apply the provisions of this
Agreement concerning determination of the amounts set forth in the Closing Date
Statement. The Stockholders’ Representative and Parent shall instruct the
Accounting Firm to deliver to the Stockholders’ Representative and Parent a
written determination (such determination to include a work sheet setting forth
all material calculations used in arriving at such determination and to be based
solely on information provided to the Accounting Firm by the Stockholders’
Representative and Parent) of the disputed items submitted to the Accounting
Firm within 30 calendar days of receipt of such disputed items. The
determination by the Accounting Firm of the disputed amounts and the Merger
Consideration shall be conclusive and binding on the parties hereto, absent
manifest error or fraud or willful misconduct as
17



--------------------------------------------------------------------------------



determined by a non-appealable and binding decision by a court of law having
jurisdiction over the parties. The fees and expenses of the Accounting Firm
incurred pursuant to this Section 2.10(c)(ii) shall be allocated between Parent,
on the one hand, and the Stockholders’ Representative (on behalf of the
Stockholders), on the other hand, based upon the percentage that the amount
actually contested but not awarded to the Stockholders’ Representative (on
behalf of the Stockholders) or Parent, respectively, bears to the aggregate
amount actually contested by the Stockholders’ Representative and Parent. All
other fees and expenses incurred in connection with the dispute resolution
process set forth in this Section 2.10(c)(ii), including fees and expenses of
attorneys and accountants, shall be borne and paid by the party incurring such
expenses. The parties agree that (except as otherwise provided in Section
7.2(a)(iii) and Section 7.2(a)(vi)) the procedure set forth in this Section 2.10
for resolving disputes with respect to Closing Net Working Capital,
Indebtedness, Change of Control Payments, Company Transaction Expenses, Accrued
Compensation, Deferred Compensation, Pre-Closing Taxes, and employer-side taxes
on unpaid Accrued Compensation and unpaid Deferred Compensation, and the
resulting calculation of the Merger Consideration shall be the sole and
exclusive remedy for resolving such disputes; provided, however, that the
parties agree that judgment may be entered upon the determination of the
Accounting Firm in any court having jurisdiction over the party against which
such determination is to be enforced.
d.Payment of Merger Consideration Adjustment.
i.If the Merger Consideration, as finally determined in accordance with this
Section 2.10 (the “Final Merger Consideration”), exceeds the Estimated Merger
Consideration (such excess, a “Merger Consideration Surplus”), such Merger
Consideration Surplus shall be distributed to the Stockholders in accordance
with Section 2.15 below.
ii.If the Estimated Merger Consideration exceeds the Final Merger Consideration
(such excess, a “Merger Consideration Deficit”), the Holdback Amount payable to
Stockholders shall be reduced by the amount of the Merger Consideration Deficit.
If the Merger Consideration Deficit exceeds the Holdback Amount, the excess
shall reduce (from the first dollars otherwise payable) the Additional Merger
Consideration (if any).
Section 2.11. Paying Agent; Payment Procedures.
(a) Paying Agent. At or before the Closing, Parent shall designate a bank or
trust company or other Person reasonably acceptable to the Company to act as
paying agent in the Merger (the “Paying Agent”), pursuant to an agreement that
requires the Paying Agent to comply with the procedures set forth in this
Section 2.11; or, if Parent does not so designate, then Parent itself shall
serve as the Paying Agent, mutatis mutandis. It is understood that as of the
Closing the Paying Agent shall be Acquiom Financial LLC. At the Effective Time,
Parent shall deposit with the Paying Agent, for payment through the Paying Agent
in accordance with this Section 2.11, funds in an amount equal to the Net
Estimated Merger Consideration (the “Payment Fund”). The Paying Agent shall
cause the Payment Fund and any other funds that may be deposited with the Paying
Agent pursuant to the terms of this Agreement to be: (i) held for the benefit of
the Stockholders as of immediately before the Effective Time; and (ii) applied
promptly to making the payments to such Stockholders as required by the terms
hereof. The Payment Fund and any such other funds shall not be used for any
other purpose, except as provided in this Agreement.
(b) Payment Procedures.
(i) Promptly following the Closing, the Surviving Corporation shall, or shall
cause the Paying Agent to, deliver to each Stockholder a customary letter of
transmittal (the “Letter of Transmittal”), which shall, among other things:
(A) contain instructions for surrendering such Stockholder’s Certificates (if
applicable),
18



--------------------------------------------------------------------------------



delivering the Letter of Transmittal and receiving (if applicable) such
Stockholder’s Pre-Preference-Satisfaction Pro Rata Share of the Net Estimated
Merger Consideration and (if and when ever applicable) until the point of
Preference Satisfaction, such holder’s Pre-Preference-Satisfaction Pro Rata
Share of the Additional Merger Consideration (if any) and (if and when ever
applicable) after the point of Preference Satisfaction, such holder’s
Post-Preference-Satisfaction Pro Rata Share of the Additional Merger
Consideration (if any); (B) contain warranties of such Stockholder as to title
to such Stockholder’s shares of Company Capital Stock and the authority to
execute and deliver the relevant documents; and (C) specify that delivery shall
be effected, and risk of loss and title to such shares of Company Capital Stock
shall pass, upon proper delivery to the Paying Agent of such Stockholder’s
Certificates (if applicable) and a properly completed Letter of Transmittal; and
(D) contain an acknowledgement of such Stockholder’s indemnification obligations
under this Agreement and an agreement to be bound by the provisions of this
Agreement applicable to the Stockholders.
(ii) With respect to any duly completed and validly executed Letter of
Transmittal delivered to the Paying Agent after the Closing, together with
surrender of the Stockholder’s Certificates (if applicable), the Paying Agent
shall, as promptly as practicable, pay to such Stockholder such Stockholder’s
Pre-Preference-Satisfaction Pro Rata Share of the Net Estimated Merger
Consideration, without interest and net of any Taxes required to be withheld
therefrom, by wire transfer of immediately available funds to an account or
accounts specified in the Letter of Transmittal (or, if so expressly requested
by the Stockholder in writing to the Paying Agent, by check).
(iii) If payment is to be made to a Person other than the Person in whose name
the shares of Company Capital Stock represented by a Certificate or equivalent
book-entry are registered, it shall be a condition of payment that: (A) the
Certificate surrendered shall be properly endorsed or shall otherwise be in
proper form for transfer; (B) the Letter of Transmittal delivered to the Paying
Agent shall be properly executed and otherwise in proper form; and (C) the
Person requesting such payment shall pay any Taxes required by reason of the
payment to a Person other than the Person in whose name the shares of Company
Capital Stock are registered, or establish to the satisfaction of the Paying
Agent that such Tax has been paid or is not applicable.
(iv) After the Effective Time, there shall be no transfers of shares of Company
Capital Stock on the transfer books of the Surviving Corporation. If, after the
Effective Time, a request for the transfer of shares of Company Capital Stock or
any Certificate or equivalent book-entry is presented to Parent, the Paying
Agent or the Surviving Corporation, the relevant shares of Company Capital Stock
shall be canceled and exchanged for the consideration as provided in Section 2.6
and this Section 2.11.
(v) In the event that any Certificate shall have been lost, stolen or destroyed,
upon the making of an affidavit of that fact by the Person claiming such
Certificate to be lost, stolen or destroyed (which affidavit shall contain a
binding undertaking to indemnify Parent, the Paying Agent and the Surviving
Corporation against any claim that may be made against Parent, the Paying Agent
or the Surviving Corporation on account of the loss, theft or destruction of
such Certificate), the Paying Agent shall pay in respect of such lost, stolen or
destroyed Certificate the consideration payable in respect of the shares of
Company Capital Stock formerly represented by such Certificate in accordance
with Section 2.6(c)/Section 2.6(d).
(vi) Any portion of the Payment Fund that remains undistributed to the
Stockholders 12 months after the Closing Date will be promptly delivered to
Parent by the Paying Agent along with any and all earnings thereon, and any
Stockholder shall look only to Parent or the Surviving Corporation for
satisfaction of any claims for their right to receive the Merger Consideration.
Any portion of the Payment Fund that remains undistributed immediately before
the time at which such amounts would otherwise escheat or become property of any
Governmental Entity shall, to the extent permitted by applicable Law, become the
property of Parent, free and clear of all claims or interest of any Person
previously entitled thereto. None of the Paying Agent, Parent or the Surviving
Corporation will
19



--------------------------------------------------------------------------------



be liable to any Stockholder for any part of the Merger Consideration delivered
to a public official pursuant to any applicable abandoned property, escheat or
similar Law.
Section 2.12. Required Withholdings. Notwithstanding anything to the contrary
set forth in this Agreement, Parent, the Surviving Corporation and the Paying
Agent will be entitled to deduct and withhold from the consideration otherwise
payable pursuant to this Agreement to any holder of shares of Company Capital
Stock such amounts as are required under the Code or any provision of state,
local or foreign Tax Law. To the extent that amounts are so withheld by Parent,
the Surviving Corporation or the Paying Agent, and timely paid over to the
appropriate Governmental Entity, such withheld amounts will be treated for all
purposes of this Agreement as having been paid to the holder of the shares of
Company Capital Stock in respect of which such deduction and withholding were
made by Parent, the Surviving Corporation or the Paying Agent. Notwithstanding
the foregoing, no federal income Tax back-up withholding amount shall be
withheld from any payment made hereunder to a holder of shares of Company
Capital Stock who provides Parent, the Surviving Corporation or the Paying Agent
with a properly completed Internal Revenue Service Form W-9 or substitute Form
W-9, or who otherwise provides Parent, the Surviving Corporation or the Paying
Agent with appropriate evidence that such Person is exempt from federal income
Tax back-up withholding.
Section 2.13. Dissenting Shares. Notwithstanding anything to the contrary set
forth in this Agreement, at the Effective Time, by virtue of the Merger and
without any action on the part of the holder thereof, each outstanding
Dissenting Share shall not be converted into or represent the right to receive
the consideration payable in respect of such shares in accordance with Section
2.6(c)/Section 2.6(d), but the holder thereof shall be entitled only to such
rights as are granted by the applicable provisions of the DGCL; provided,
however, that all Dissenting Shares held by an individual or entity who shall
have failed to perfect or who shall, after the Effective Time, withdraw the
demand for appraisal or lose the right of appraisal, in either case pursuant to
Section 262 of the DGCL, shall thereupon be deemed to have been converted into,
and to have become exchangeable for, as of the Effective Time, the right to
receive the consideration payable in respect of such shares in accordance with
Section 2.6(c)/Section 2.6(d), without interest and net of any Taxes required to
be withheld therefrom, upon surrender in the manner provided in Section 2.11.
Within 10 days after the Effective Time, the Surviving Corporation shall notify
each Stockholder who is entitled to appraisal rights that the Merger has become
effective and that appraisal rights are available pursuant to Section 262 of the
DGCL.
Section 2.14. Closing Deliveries. At the Closing:
(a) The Stockholders’ Representative shall deliver, or cause to be delivered, to
Parent or any other Person designated by Parent (unless the delivery is waived
in writing by Parent), the following documents, in each case duly executed or
otherwise in proper form:
(i) Secretary’s Certificate. A certificate, in a form satisfactory to Parent,
signed by the Secretary of the Company and dated as of the Closing Date,
certifying: (A) the Certificate of Incorporation; (B) the Bylaws; and
(C) resolutions of the Company Board (I) determining that it is in the best
interests of the Company and the Stockholders, and declaring it advisable, to
enter into this Agreement, (II) approving the execution, delivery and
performance by the Company of this Agreement and the consummation of the
Transactions, including the Merger, and (III) recommending adoption of this
Agreement and approval of the Transactions, including the Merger, by the
Stockholders;
(ii) Good Standing Certificate. A good standing certificate with respect to the
Company issued by the Delaware Secretary of State, dated as of a date not more
than five Business Days before the Closing Date;
(iii) Payoff Letters. Payoff letters, in form and substance reasonably
satisfactory to Parent, from each holder of Indebtedness named in the Estimated
Closing Date Statement evidencing the discharge or
20



--------------------------------------------------------------------------------



payment in full of the Indebtedness of such holder set forth opposite such
Person’s name in the Estimated Closing Date Statement and releasing the Company,
Parent and its Affiliates from any and all claims that such Indebtedness holder
may have against the Company at the Effective Time (the “Payoff Letters”), in
each case duly executed by each holder of such Indebtedness, with an agreement
to provide termination statements on Form UCC-3, or other appropriate releases
following any payoff thereof, which when filed will release and satisfy any and
all Liens relating to such Indebtedness, together with proper authority to file
such termination statements or other releases at and following the Closing;
(iv) Resignation Letters. Resignations, in customary form, of each director and
each officer of the Company, which resignations shall be effective as of the
Effective Time;
(v) FIRPTA Certificate. A certificate that complies with Section 1445 of the
Code and Section 1.1445-2(c)(3) of the Treasury Regulations promulgated
thereunder, dated as of the Closing Date, certifying that an interest in the
Company is not a United States real property interest;
(vi) Affiliate Agreements. Evidence, in form and substance reasonably
satisfactory to Parent, of the termination of each Affiliate Agreement;
(vii) Termination of 401(k) Plans. Resolutions approved by the Company Board
(and of any necessary applicable committee of the Company Board), in form and
substance reasonably satisfactory to Parent, terminating any 401(k) Plan
sponsored or maintained by the Company effective as of no later than the day
before the Closing without any continuing rights of any current or former
employee of the Company thereunder;
(viii) Required Consents. Each Required Consent and the consent of Lagunita, LLC
to the Company continuing after the Closing to occupy (under the Real Estate
License) within the leased premises of Lagunita, LLC at 1440 O’Brien Drive,
Suite D, Menlo Park, California 94025;
(ix) Amendment of Real Estate License. An amendment of the Real Estate License,
in a form satisfactory to Parent and executed by Lagunita, LLC, to the effect
that (A) the Company shall have the option to terminate the Real Estate License
for convenience, without penalty and without termination liability, at any time
after September 1, 2021 upon 15 days’ prior written notice, (B) the sharing
percentage and details referred to in Section 1 of the Real Estate License shall
not be changed without Parent’s express prior written consent, (C) Section 28 of
the Real Estate License (pertaining to relocation) is deleted, and (D) Lagunita,
LLC shall use commercially reasonable efforts to maintain the Real Estate Master
Lease in effect for at least the duration of the Real Estate License; and
(x) Other Documents. All other instruments, agreements, certificates and
documents required to be delivered by the Company or the Stockholders’
Representative at or before the Closing pursuant to this Agreement and such
other certificates of authority and similar instruments as Parent or Merger Sub
has reasonably requested before the Closing.
(b) Parent shall deliver, or cause to be delivered, the amounts set forth in the
Estimated Closing Date Statement as provided in Section 2.10(a) and shall
deliver, or cause to be delivered, to the Stockholders’ Representative or any
other Person designated by the Stockholders’ Representative (unless the delivery
is waived in writing by the Stockholders’ Representative), in each case duly
executed or otherwise in proper form, all instruments, agreements, certificates
and documents required to be delivered by Parent or Merger Sub at or before the
Closing pursuant to this Agreement and such other certificates of authority and
similar instruments as the Stockholders’ Representative has reasonably requested
before the Closing.
Section 2.15. Additional Merger Consideration. Distributions, if any, of the
Earnout Consideration, Merger Consideration Surplus and/or Holdback Amount shall
be made in accordance with Section 7.10. Parent shall
21



--------------------------------------------------------------------------------



provide the Stockholders’ Representative with written notice, within ten (10)
Business Days after achievement of the relevant event by Parent or any of its
Affiliates or assignees, of the following: (a) receipt of any milestone payment
under the Teva Agreement by virtue of the first four Teva Agreement statements
of work/programs (if so many); (b) [reserved]; (c) entry into of a definitive
agreement for, or a statement of work or similar document under, any Parent
Partnered Program before the fourth anniversary of the Closing, as well as the
initiation of work under any such definitive agreement or statement of work; or
(d) delivery under any Parent Partnered Program, before the sixth anniversary of
the Closing, of antibodies (or the sequences thereof) directed to a particular
therapeutic target to the applicable customer or other commercial partner
meeting the specifications therefor as set forth in the documentation governing
such Parent Partnered Program, provided that the obligation to provide such
notices under the foregoing clause (a) shall expire upon payment to the Paying
Agent (on behalf of and for distribution to the Stockholders in accordance with
the terms of this Agreement) of aggregate Earnout Consideration payable under
item “(a)” of the definition of Earnout Consideration of $25,250,000 and the
obligation to provide such notices under the foregoing clauses (c) and (d) shall
expire upon payment to the Paying Agent (on behalf of and for distribution to
the Stockholders in accordance with the terms of this Agreement) of aggregate
Earnout Consideration payable under items “(c)” and “(d)” of the definition of
Earnout Consideration of $5,000,000. Parent disclaims any contractual or other
duty to the Stockholders to generate or maximize the Earnout Consideration, and
it is acknowledged that there shall be no such duty. Specially and
notwithstanding the foregoing sentence, however, Parent covenants and agrees not
to, in bad faith, delay beyond the applicable Earnout Consideration eligibility
period either the entering into of a definitive agreement or statement of work
or similar document for a Parent Partnered Program, or the delivery of
antibodies to the customer or other commercial partner under a Parent Partnered
Program, which would naturally (i.e., if the Earnout Consideration eligibility
period had instead been written here so as to extend for many additional years)
have occurred at a time which was before the expiration of the actual applicable
Earnout Consideration eligibility period.
Section 2.16. Letter of Transmittal. Notwithstanding anything in this Agreement
to the contrary, no (former) Stockholder shall be entitled to receive delivery
of any (otherwise-receivable) Merger Consideration or Additional Merger
Consideration unless and until such Stockholder executes and delivers to Parent
the Stockholder’s Certificate(s) accompanied by a Letter of Transmittal
reasonably prepared by the Parent and (among other things) reiterating and
binding the Stockholder to all agreements, releases, covenants,
acknowledgements, obligations, liabilities, waivers, exposures to setoff and
acceptances of responsibility and liability which this Agreement provides are to
be applicable to each Stockholder or to the Stockholders.
ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


Subject to such exceptions as are disclosed in the specific section, subsection
or sub-clause of the disclosure schedule delivered by the Company to Parent on
the date hereof prior to the execution and delivery hereof (the “Company
Disclosure Schedule”), that correspond to the specific section, subsection or
sub-clause of each representation and warranty set forth in this Article III
(provided, however, that any information set forth in a section, subsection or
sub-clause of the Company Disclosure Schedule shall be deemed to be disclosed
for purposes of, and shall qualify, the corresponding section, subsection or
sub-clause of this Agreement and any other section, subsection or sub-clause of
this Agreement, where it is reasonably apparent on its face without reference to
the underlying documents that such information applies to such other section or
subsection), the Company hereby represents and warrants to Parent and Merger Sub
as follows:
Section 3.1. Organization and Qualification.
a.The Company is a corporation duly incorporated, validly existing and in good
standing under the Laws of the State of Delaware and has the requisite corporate
power and authority to own,
22



--------------------------------------------------------------------------------



operate or lease all of the properties and assets that it purports to own,
operate or lease and to carry on its business as it is now being conducted and
as currently proposed to be conducted.  The Company is duly licensed or
qualified to do business and is in good standing (with respect to jurisdictions
that recognize such concept) in each jurisdiction in which the nature of the
business conducted by it or the character or location of the properties and
assets owned, operated or leased by it makes such licensing or qualification
necessary.
b.The copies of the Certificate of Incorporation and the Bylaws provided to
Parent and Merger Sub are complete and correct copies of such documents as in
effect as of the date of this Agreement. There has been no violation of any of
the provisions of the Certificate of Incorporation or the Bylaws, and the
Company has not taken any action that is inconsistent in any material respect
with any resolution adopted by the Stockholders, the Company Board or any
committee of the Company Board.
c.A schedule delivered by the Company to Parent before the date hereof, and so
designated, accurately sets forth: (i) the names of the members of the Company
Board; (ii) the names of the members of each committee of the Company Board; and
(iii) the names and titles of each officer of the Company.
Section 3.2. Capitalization.
a.A schedule delivered by the Company to Parent before the date hereof, and so
designated, sets forth a complete and accurate list of the authorized, issued
and outstanding shares of Company Capital Stock, to be accurate and complete as
of the date of delivery and as of immediately before the Closing. All
outstanding Company Options (whether or not presently exercisable) will be
terminated at the Closing without payment of any consideration to the holders
thereof, and under no circumstances will any Company Option be exercisable after
the Closing. There are no outstanding Company Warrants. Other than the Company
Capital Stock, there are no other shares or other equity interests in the
Company issued, reserved for issuance or outstanding. No shares of Company
Capital Stock are held in the Company’s treasury.  Other than as contemplated in
the Taxable Spinout, the Company has never declared or paid any dividends on any
shares of Company Capital Stock. All of the issued and outstanding shares of
Company Capital Stock have been duly authorized and validly issued and fully
paid, non-assessable and free of any preemptive rights. Other than such Company
Options and Bridge Notes, there are no outstanding subscriptions, restricted
stock units, options, warrants, calls, commitments or agreements of any
character calling for the purchase or issuance of any security of the Company to
which the Company is a party, including any securities representing the right to
purchase or otherwise receive any shares of Company Capital Stock.  There are no
outstanding phantom stock rights or stock appreciation rights granted by the
Company to any Person.  There is no Indebtedness with voting rights (or, other
than the Bridge Notes, currently or potentially convertible into, or
exchangeable for, securities with voting rights) with respect to any matters on
which any equity holder of the Company may vote. The schedule referred to in the
first sentence of this subsection sets forth an accurate and complete list of
the holders of all of the issued and outstanding shares of Company Capital
Stock, the electronic mail address of each such holder and the number and type
of shares of Company Capital Stock owned of record by each such holder.
b.Other than Spinout Company, the Company does not have, and has never had, any
Subsidiaries. The Company: (i) does not own any equity securities or other
ownership interest of any other Person; (ii) does not control any Person;
(iii) does not have any investments in, or hold any interest, directly or
indirectly, in, any Person; and (iv) does not have any obligation or
requirement, directly or indirectly, to provide capital contributions to, or
invest in, any Person.
23



--------------------------------------------------------------------------------



c.Except for the Investor Agreements, there are no outstanding contractual
obligations to which the Company is a party: (i) to repurchase, redeem or
otherwise acquire any shares of Company Capital Stock or other equity interests
in the Company; or (ii) relating to the voting of any shares of Company Capital
Stock or other equity interests in the Company.
d.All of the shares of Company Capital Stock and all other securities that have
ever been issued or granted by the Company have been issued and granted in
compliance with: (i) all applicable state and federal securities Laws and all
other applicable Laws; and (ii) all requirements set forth in all applicable
Contracts. None of the outstanding shares of Company Capital Stock were issued
in violation of any preemptive rights or other rights to subscribe for or
purchase securities of the Company.
e.No Person will be entitled to receive any payment or consideration as a result
of the Transactions other than the Stockholders, the recipients of Change of
Control Payments (but only if expressly called for by Section 2.9 to be so
paid), the recipients of a payment for Company Transaction Expenses (but only if
expressly called for by Section 2.9 to be so paid), and the recipients of a
payment for Indebtedness outstanding at the Closing (but only if expressly
called for by Section 2.9 to be so paid).
f.The Allocation Schedule is true and correct in all respects.
Section 3.3. Authority.
a.The Company has all necessary corporate power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the Transactions to be consummated by it.  The execution and delivery by the
Company of this Agreement, the performance by the Company of its obligations
hereunder, and the consummation by the Company of the Transactions to be
consummated by it have been duly and validly authorized by all necessary
corporate action on the part of the Company, and no other or further action or
proceeding on the part of the Company is necessary to authorize the execution
and delivery by the Company of this Agreement, the performance by the Company of
its obligations hereunder, and the consummation by the Company of the
Transactions to be consummated by it. This Agreement has been duly executed and
delivered by the Company and, assuming the due and valid authorization,
execution and delivery of this Agreement by Parent and Merger Sub, constitutes a
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except that such enforceability: (i) may be limited
by bankruptcy, insolvency, moratorium or other similar Laws of general
application affecting or relating to the enforcement of creditors’ rights
generally; and (ii) is subject to general principles of equity.
b.The Company Board has unanimously adopted resolutions: (i) determining that it
is in the best interests of the Company and the Stockholders, and has declared
it advisable, to enter into this Agreement; (ii) approving the execution,
delivery and performance by the Company of this Agreement and the consummation
of the Transactions, including the Merger; and (iii) recommending adoption of
this Agreement and approval of the Transactions, including the Merger, by the
Stockholders, which resolutions have not been subsequently withdrawn or modified
in any respect.
c.The Stockholder Written Consent has been executed and delivered by
Stockholders who own, in the aggregate, at least 80% of the outstanding Company
Common Stock and 95% of the outstanding Company Preferred Stock.
d.The Company Stockholder Approval is the only vote or approval of the holders
of any class or series of capital stock of the Company required to adopt this
Agreement and approve the Transactions contemplated hereby, including the
Merger. There is no class or series of capital stock of the Company other than
the Company Common Stock and the Company Preferred Stock (i.e., the Series A
Preferred Stock).
24



--------------------------------------------------------------------------------



Section 3.4. Consents and Approvals; No Violations.
a.Except for the Consents, filings, declarations, registration and notices
listed on a schedule delivered by the Company to Parent before the date hereof,
and so designated, (the “Required Consents”) and except for the filing of the
Certificate of Merger with the Delaware Secretary of State, no Consent of, or
filing, declaration or registration with, or notice to any Governmental Entity
or any other Person, which has not been received or made, is required to be
obtained or made by the Company for the execution and delivery by the Company of
this Agreement or for the consummation by the Company of the Transactions to be
consummated by it. Each Required Consent, if any, has been obtained and is in
full force and effect.
b.The execution and delivery by the Company of this Agreement, the performance
by the Company of its obligations hereunder, and the consummation by the Company
of the Transactions to be consummated by it do not and will not: (i) conflict
with or violate any provision of the Certificate of Incorporation or the Bylaws;
(ii) conflict with or result in a violation or breach of any Law applicable to
the Company or any of its properties or assets; (iii) conflict with, result in a
material violation or breach of, result in the loss of any material benefit
under, constitute a material default (or an event which, with notice or lapse of
time, or both, would reasonably be expected to constitute a material default)
under, result in the termination, modification or cancellation of or a right of
termination, material modification or cancellation under, or accelerate the
performance required under, any Material Contract or any Permit required for the
conduct of the business of the Company; or (iv) result in the creation of any
Lien upon any of the material properties or assets of the Company.
Section 3.5. Financial Statements.
a.Delivery of Financial Statements. The Company has delivered to Parent true,
correct and complete copies of the following financial statements and notes
(collectively, the “Company Financial Statements”): (i) the unaudited balance
sheet of the Company as of December 31, 2019 and the related unaudited
statements of income, stockholders’ equity and cash flows for the fiscal year
ended December 31, 2019, together with all related notes and schedules thereto;
(ii) the unaudited balance sheet of the Company as of December 31, 2018 and the
related unaudited statements of income, stockholders’ equity and cash flows for
the fiscal year ended December 31, 2018, together with all related notes and
schedules thereto; and (iii) the unaudited balance sheet of the Company as of
June 30, 2020 (the “Interim Balance Sheet”) and the related unaudited statements
of income, stockholders’ equity and cash flows for the six months ended June 30,
2020, together with all related notes and schedules thereto.
b.Fair Presentation. The Company Financial Statements present fairly in all
material respects the financial position, results of operations, cash flows and
the assets, liabilities, revenues, expenses and stockholders’ equity of the
Company for the periods covered thereby. The Company Financial Statements are in
accord with the corporate books and records of the Company and have been
prepared in accordance with GAAP applied on a consistent basis throughout the
periods covered.
c.Indebtedness. A schedule delivered by the Company to Parent before the date
hereof, and so designated, sets forth a complete and correct list of all
Indebtedness as of immediately before the Closing, identifying the creditor
(including name and address), the type of instrument under which the
Indebtedness is owed and the amount of the Indebtedness as of immediately before
the Closing. Except the Bridge Notes (which restrict voluntary prepayment but do
not restrict prepayment (with premium) in the context of a change of control),
no Indebtedness contains any restriction upon the prepayment of any of such
Indebtedness. Except as noted on such schedule, the consummation of the
Transactions will not cause a
25



--------------------------------------------------------------------------------



default, breach or an acceleration, automatic or otherwise, of any conditions,
covenants or any other terms of any item of Indebtedness or an increase in the
amount owing under the Indebtedness.
d.Cash and Cash Equivalents. Since December 31, 2019 the Company has not
distributed or otherwise expended any Company Cash in the form of bonus payments
or other compensation or awards to management, employees or consultants in
excess of base compensation. A schedule delivered by the Company to Parent
before the date hereof, and so designated, sets forth a complete and correct
list of all Company Cash as of the open of business on the date of this
Agreement, identifying the form of Company Cash and the account within which it
resides.
Section 3.6. Ordinary Course/ Books and Records. The Company has at all times
maintained its books and records (including both detailed and summary records of
scientific protocols and data) in any and all tangible and intangible media, in
accordance with commercially reasonable practices for similarly situated
companies, and has caused its Representatives and counterparties to maintain
books and records pertaining to Company matters (including both detailed and
summary records of scientific protocols and data) in any and all tangible and
intangible media, in accordance with commercially reasonable practices for
similarly situated companies.
Section 3.7. Absence of Certain Changes or Events. Since June 30, 2020, there
have not occurred any events, series of events, occurrences, conditions, and
there has not been any lack of occurrences, facts, conditions, changes,
developments or effects, in each case that, individually or in the aggregate,
have had or could reasonably be expected to have or result in a Company Material
Adverse Effect.
Section 3.8. No Undisclosed Liabilities. The Company does not have any
Liabilities, except for: (a) Liabilities adequately reflected or reserved
against in the Interim Balance Sheet; (b) current Liabilities that have been
incurred in the ordinary course of business since the date of the Interim
Balance Sheet and that are included in the calculation of Net Working Capital;
(c) contingent Liabilities that are not required by GAAP to be reflected on the
face of, or described in notes to, a balance sheet of the Company; and (d)
Liabilities under this Agreement.
Section 3.9. Litigation.
a.There is no Proceeding pending or, to the Knowledge of the Company,
threatened: (i) against or by the Company or against any of its properties or
assets or, to the Knowledge of the Company, any of its officers, directors or
employees (in their capacity as such); or (ii) against or by the Company that
challenges or seeks to prevent, enjoin or otherwise delay the Transactions. To
the Knowledge of the Company, no event has occurred, and no circumstance exists,
in each case that is reasonably likely to lead to such a Proceeding. The Company
does not have any plan to initiate any Proceeding against another Person.
b.There is: (i) no outstanding Order of, or settlement agreement with or subject
to, any Governmental Entity; and (ii) no unsatisfied judgment, penalty or award,
in each case against or affecting the Company or any of its properties or
assets.
Section 3.10. Real Property; Personal Property.
a.The Company does not own and has never owned any fee interest in any real
property.
b.A schedule delivered by the Company to Parent before the date hereof, and so
designated, sets forth a complete and accurate list, as of the date of this
Agreement, of: (i) all real property leased, subleased, licensed or otherwise
used, operated or occupied (whether as tenant, subtenant or pursuant to other
occupancy arrangements) by the Company (collectively, including the buildings,
improvements and fixtures located thereon, the “Leased Real Property”),
including the street address of each Leased Real
26



--------------------------------------------------------------------------------



Property; and (ii) each Contract pursuant to which the Company holds any Leased
Real Property as landlord, sublandlord, tenant, subtenant, occupant or otherwise
(each, a “Real Property Lease”), including all currently effective amendments
and modifications thereto.
c.The Company has a valid leasehold or subleasehold interest in (or a valid
right to use and occupy) each Leased Real Property, in each case free and clear
of all Liens other than Permitted Liens. To the Company’s Knowledge, all
material rent (including base rent and additional rent) payable under each of
the Real Property Leases has been paid to date.
d.Except: (i) for and as provided in the Real Property Leases; and (ii) for
Permitted Liens, none of the Leased Real Properties is subject to any lease,
sublease, license or other agreement granting to any Person (other than the
Company) any right to the use or occupancy of such Leased Real Property or any
part thereof. As of the date of this Agreement, the term of every Real Property
Lease other than the Real Estate License is month-to-month and (subject to the
amendment contemplated by Section 2.14(a)(ix) hereof), the term of the Real
Estate License is until March 31, 2023.
e.A schedule delivered by the Company to Parent before the date hereof, and so
designated, sets forth a partial list of tangible personal property, each item
of which is in the possession of and owned by the Company free and clear of all
Liens other than Permitted Liens and which is known by the Company to be of
special interest to Parent.
f.The Company has good title to, or a valid leasehold interest in, or with
respect to licensed assets, a valid license to use, all material tangible
personal property used or held for use by it in connection with the conduct of
its business as conducted on the date of this Agreement, free and clear of all
Liens other than Permitted Liens.
g.The properties and assets (whether real, personal or tangible, but excluding
intangible property) owned by or leased to the Company constitute all of the
assets and properties (whether real, personal or tangible, but excluding
intangible property) necessary to conduct the Company’s business in the manner
in which such business has been conducted during the periods reflected in the
Company Financial Statements and is conducted on the date of this Agreement.
Section 3.11. Taxes.
a.To the Company’s Knowledge:
i.all income and other material Tax Returns required to be filed by or on behalf
of the Company (the “Company Returns”) have been timely and properly filed
(taking into account any extensions), and all Company Returns and are true,
accurate and complete in all material respects;
ii.all Taxes of the Company that are due and payable (whether or not shown on
any Company Return) have been timely and properly paid;
iii.the Company has: (A) withheld and collected all amounts required by Law to
be withheld or collected, including sales and use Taxes and amounts required to
be withheld for Taxes of or with respect to employees, independent contractors,
creditors, stockholders (including the Stockholders) or other third parties,
and, to the extent required, timely paid over such amounts to the proper
Governmental Entities; and (B) properly requested, received and retained, in all
material respects, all necessary exemption certificates and other documentation
supporting any claimed exemption or waiver of Taxes on sales or similar
transactions as to which the Company would otherwise have been obligated to
collect or withhold such Taxes;
27



--------------------------------------------------------------------------------



iv.no power of attorney is currently in effect with respect to the Company as to
any matter relating to Taxes;
v.the Company has made available to Parent true, correct and complete copies of
all Company Returns with respect to Taxes filed by or with respect to it with
respect to all taxable years remaining open under the applicable statute of
limitations, and has delivered or made available to Parent all relevant
documents and information with respect thereto, including work papers, records,
audit and examination reports, and statements of deficiencies proposed or
assessed against or agreed to by the Company;
vi.no claim has been made in writing by any Governmental Entity in any
jurisdiction where the Company does not file Tax Returns that it is or may be
subject to taxation by that jurisdiction;
vii.the Company has not engaged in a trade or business, has not had a permanent
establishment (within the meaning of an applicable Tax treaty), and has not
otherwise become subject to Tax jurisdiction in a country other than the United
States; and
viii.the Company Financial Statements properly and adequately accrue or reserve
for Tax liabilities as of the date of such Company Financial Statements in
accordance with GAAP.
b.No Company Return has ever been examined or audited by any Governmental
Entity. There is no pending audit, examination, refund claim, litigation,
proposed adjustment, matter in controversy or other Proceeding with respect to
any Tax of the Company and no such audit, examination, refund claim, litigation,
proposed adjustment, matter or other Proceeding is or has been threatened in a
writing delivered to the Company. No deficiencies for any Tax have been
proposed, asserted or assessed in writing against the Company which have not
been settled and paid in full, and no such proposal, assertion or assessment is
pending or been threatened in a writing delivered to any Stockholder or the
Company. No outstanding extension or waiver of the limitation period applicable
to any Company Return has been granted by or requested from the Company, other
than automatic extensions obtained in the ordinary course of business. There are
no Liens with respect to any Taxes against any of the assets of the Company,
other than Permitted Liens.
c.The Company is not a party to any Contract that has resulted or would
reasonably be expected to result, separately or in the aggregate, in the payment
of any “excess parachute payment” within the meaning of Section 280G of the Code
(or any corresponding provisions of state, local or foreign Law). The Company
has no indemnity obligations for any Taxes imposed under Section 4999 of the
Code.
d.The Company will not be required to include any item of income in, or exclude
any item of deduction from, Taxable income for any Tax period (or portion there)
ending after the Closing Date as a result of any: (i) change in method of
accounting for a Tax period ending on or before the Closing Date; (ii) “closing
agreement” as described in Code Section 7121 (or any corresponding or similar
provision of state, local or foreign income Tax law) executed on or before the
Closing Date; (iii) installment sale or open transaction disposition made on or
before the Closing Date; or (iv) prepaid amount received for a Tax period ending
on or before the Closing Date. The Company is not a party to or bound by and
does not have any Liability under any Tax sharing agreement, Tax allocation
agreement or Tax indemnity agreement (other than an agreement entered into in
the ordinary course of business the primary purpose of which is unrelated to
Taxes).
e.The Company: (i) has never been a member of any affiliated group filing a
consolidated federal income Tax Return or any similar group for state, local or
foreign Tax purposes (other than an affiliated group or similar group the common
parent of which is the Company); and (ii) does not have
28



--------------------------------------------------------------------------------



any Liability for any amount of Taxes of any Person (other than the Company)
pursuant to any Law (including Treasury Regulations Section 1.1502-6 or any
similar provision of state, local or foreign Law), as a transferee or successor,
by Contract, (other than a Contract entered into in the ordinary course of
business the primary purpose of which is unrelated to Taxes) indemnity or
otherwise.
f.The Company has not distributed stock of another Person, and has not had its
stock distributed by another Person, in a transaction that was purported or
intended to be governed, in whole or in part, by Section 355 or Section 361 of
the Code.
g.The Company is not currently, and will not for any period for which a Tax
Return has not been filed be, required to include any adjustment in Taxable
income for any Tax period (or portion thereof) pursuant to Sections 481 or 263A
of the Code (or any corresponding provisions of state, local or foreign Law) as
a result of transactions, events or accounting methods employed before the
Closing Date.
h.The Company has disclosed on its Tax Returns any Tax reporting position taken
in any Tax Return which could result in the imposition of penalties under
Section 6662 of the Code (or any comparable provisions of state, local or
foreign Law).
i.The Company has not consummated or participated in, and is not currently
participating in, any transaction which was or is a “tax shelter” transaction as
defined in Sections 6662 or 6111 of the Code or the Treasury Regulations
promulgated thereunder. The Company has not participated in, and is not
currently participating in, a “Listed Transaction” or a “Reportable Transaction”
within the meaning of Section 6707A(c) of the Code or Treasury Regulations
Section 1.6011-4(b), or any transaction requiring disclosure under a
corresponding provision of state, local, or foreign Law.
Section 3.12. Compliance with Laws; Permits.
a.The Company is in compliance in all material respects with all Laws applicable
to the Company, and no Proceeding has been filed or commenced and is continuing
against the Company, and the Company has not received any notice or other
communication (in writing or otherwise), alleging that the Company is not in
compliance with any such Law. To the Knowledge of the Company, no event has
occurred, and no circumstance exists, in each case that (with or without notice
or lapse of time), would reasonably be expected to constitute or result in a
material violation by the Company of, or a material failure on the part of the
Company to comply with, any Law applicable to the Company.
b.(i) The Company holds all material Permits required for the conduct of its
business as conducted on the date of this Agreement; (ii) such Permits are
valid, unimpaired and in full force and effect; (iii) the Company is not in
default under or in material violation of any such Permit; and (iv) no
Proceeding seeking the revocation, cancellation, termination, limitation or
nonrenewal of any such Permit is pending before any Governmental Entity or, to
the Company’s Knowledge, threatened.
Section 3.13. Labor Matters.
a.No employees of the Company are covered by, and the Company is not subject to,
a collective bargaining agreement, labor contract or other oral or written
agreement or understanding with a labor organization or labor union. To the
Company’s Knowledge, no: (i) organizing activities involving the Company are
currently pending with any labor organization or group of employees of the
Company; (ii) collective bargaining agreement is being or has been negotiated by
the Company; and (iii) strike, lockout, slowdown, or work stoppage against the
Company is currently pending or, to the Company’s Knowledge, threatened that may
interfere with the business activities of the Company.
29



--------------------------------------------------------------------------------



b.The Company and each ERISA Affiliate are in compliance in all material
respects with all, and have at all times complied with all, and neither the
Company nor any ERISA Affiliate has received any notice or other communication
(in writing or otherwise) of any claim filed with or by any Governmental Entity
alleging that any of them has violated any, Laws or applicable contractual
arrangements that relate to wages, hours, compensation, meal and rest breaks,
wage statements, fringe benefits, employment or termination of employment,
employment policies or practices, immigration, terms and conditions of
employment, child labor, labor or employee relations, classification of
employees, affirmative action, equal employment opportunity and fair employment
practices, disability rights or benefits, workers’ compensation, unemployment
compensation and insurance, health insurance continuation, whistle-blowing,
harassment, discrimination, retaliation or employee safety or health and, to the
Knowledge of the Company, no such claim is threatened.
c.Each Person who is an employee of the Company is employed at will without any
penalty, Liability or severance obligation. To the Knowledge of the Company,
each Person who has been an employee of the Company at any time within the past
month is willing to continue his or her employment (on an at-will basis) with
the Company after the Merger.
d.The Company has at all times properly classified all applicable persons as
employees, independent contractors, leased employees or as persons exempt from
overtime pay.
Section 3.14. Employee Benefits.
a.A schedule delivered by the Company to Parent before the date hereof, and so
designated, sets forth a complete and correct list, as of the date of this
Agreement, of each “employee benefit plan” (within the meaning of Section 3 of
ERISA), each stock purchase, stock ownership, stock option, phantom stock,
severance, retention, employment, change-in-control, bonus, incentive
compensation, profit sharing, deferred compensation or supplemental retirement
agreement, program, policy or arrangement, and each other plan, agreement,
program, policy or arrangement providing employee benefits or compensation to
any current or former employee of the Company (whether written or unwritten)
which is maintained, contributed to or sponsored by the Company or any ERISA
Affiliate or with respect to which the Company or any ERISA Affiliate is
obligated to make any contributions or has any material Liability.  All such
plans, agreements, programs, policies and arrangements are hereinafter referred
to collectively as the “Benefit Plans” and individually as a “Benefit Plan.”
b.With respect to each Benefit Plan, the Company has delivered or made available
to Parent: (i) a complete and correct copy of such plan or plan documents, as
applicable, or a summary of such plan; (ii) the most recent Internal Revenue
Service determination letter, if applicable; (iii) the current summary plan
description, if applicable; (iv) the most recent actuarial valuation report, if
applicable; (v) the most recent annual report (Form 5500, with all applicable
attachments); and (vi) all related trust agreements that implement each Benefit
Plan.
c.Each Benefit Plan is being operated, funded and administered in all material
respects in accordance with its terms and the requirements of ERISA and the Code
and other applicable Law.  Each Benefit Plan that is intended to be qualified
within the meaning of Section 401(a) of the Code and each trust associated with
any Benefit Plan that is intended to be exempt from taxation under Section
501(a) of the Code has received a favorable Internal Revenue Service
determination letter as to its qualification and to the effect that each such
trust is exempt from taxation under Section 501(a) of the Code, or is a
prototype plan that is the subject of a favorable opinion letter from the
Internal Revenue Service and, to the Company’s Knowledge, as of the date of this
Agreement, nothing has occurred since the date of such determination or opinion
letter that
30



--------------------------------------------------------------------------------



would reasonably be expected to result in a loss of such plan’s qualification or
tax-exempt status. No “prohibited transaction” within the meaning of Section 406
of ERISA has occurred with respect to any Benefit Plan, and no Tax has been
imposed pursuant to Section 4975 of the Code in respect thereof.
d.Neither the Company nor any ERISA Affiliate maintains, contributes to or has
any Liability with respect to a “single-employer plan” within the meaning of
Section 4001(a)(15) of ERISA or a “multiemployer plan” within the meaning of
Section 4001(a)of ERISA.
e.There are no actions, suits or claims (other than routine claims for benefits
in the ordinary course) pending or, to the Company’s Knowledge, threatened with
respect to any Benefit Plan.
f.Neither the execution and delivery of this Agreement by the Company nor the
consummation by the Company of the Transactions (either alone or in conjunction
with any other event) will:  (i) increase any benefits otherwise payable under
any Benefit Plan; (ii) result in any acceleration of the time of payment or
vesting of any such benefits (other than the accelerated vesting of
outstanding-but-to-be-terminated Company Options under the Company Option Plan);
or (iii) result in any payment (whether severance pay or otherwise) becoming due
to, or with respect to, any current or former employee or director of the
Company.
g.No Benefit Plan is a “welfare benefit plan” within the meaning of Section 3(1)
of ERISA that provides benefits to former employees of the Company, other than
pursuant to Section 4980B of the Code or any similar Law.
h.To the Knowledge of the Company, the Company has no Liability by reason of an
individual who performs or performed services for the Company in any capacity
being improperly excluded from participating in a Benefit Plan.
i.Each Benefit Plan which is a “non-qualified deferred compensation plan” (as
such term is defined in Section 409A(d)(1) of the Code) (i) has, at all times,
been administered in compliance with the requirements of Section 409A of the
Code and applicable guidance issued thereunder, and (ii) is in a form which
complies with the requirements of Section 409A of the Code, so that its terms
and provisions comply with the requirements of Section 409A of the Code; in all
cases so that the additional tax described in Section 409A(a)(1)(B) of the Code
will not be assessed against the individuals participating in any such
non-qualified deferred compensation plan with respect to benefits due or
accruing thereunder.
j.The Company has no indemnity obligations for any Taxes imposed under Section
409A of the Code.
Section 3.15. Material Contracts.
a.A schedule delivered by the Company to Parent before the date hereof, and so
designated, contains a true, accurate and complete list of each of the following
types of Contracts to which the Company is a party or by which its assets or
properties are bound as of, and in effect on, the date of this Agreement (each,
a “Material Contract”):
i.any Contract (other than Real Property Leases) (A) pursuant to which the
Company received aggregate payments in excess of $20,000 during the six-month
period preceding the date of this Agreement or (B) that the Company reasonably
anticipates will, in accordance with its terms, involve aggregate payments to
the Company in excess of $20,000 within the six-month period from and after the
date of this Agreement;
31



--------------------------------------------------------------------------------



ii.any Contract (other than Real Property Leases) (A) pursuant to which the
Company made aggregate payments in excess of $20,000 during the six-month period
preceding the date of this Agreement or (B) that the Company reasonably
anticipates will, in accordance with its terms, involve aggregate payments by
the Company in excess of $20,000 within the six-month period from and after the
date of this Agreement;
iii.any Contract relating to Indebtedness (other than Indebtedness in amounts of
less than $15,000);
iv.any Contract materially limiting, restricting or prohibiting the Company
from: (A) conducting any business activities; (B) engaging in any line of
business anywhere in the United States or elsewhere in the world; (C) conducting
any business activities with any Person; or (D) generating or isolating or
commercializing antibodies (for its own account or for the benefit of Persons
other than the Contract counterparty) against any particular target or disease;
v.any Contract that provides for “most favored nations” terms or establishes an
exclusive or priority sale or purchase obligation with respect to any product,
service or geographic location;
vi.any Contract containing provisions restricting the Company’s right to seek,
hire or retain any employees, customers, vendors, suppliers or other service
providers;
vii.any (A) joint venture, partnership, licensing, franchise, development,
distribution, sales agent or supply agreement or (B) other Contract that
involves a sharing of Liabilities, revenues or profits and losses by the Company
with any other Person;
viii.any Contract that contains a standstill or similar agreement pursuant to
which the Company has agreed not to acquire assets or securities of a third
party;
ix.any Contract granting to any Person a right of first refusal, right of first
offer or similar preferential right to purchase any equity interests or assets
of the Company;
x.any Contract other than the Spinout Preparation Agreement relating to (A) the
acquisition (by merger, consolidation, purchase of stock or assets, or
otherwise) by the Company of any Person, a material portion of the assets of any
Person, or any business, division or product line or (B) the divestiture or
disposition by the Company of a material portion of its properties or assets, or
any of its equity interests, in each case of clauses (A) and (B) pursuant to
which any of the parties has any remaining obligations or Liabilities;
xi.any Contract (excluding Real Property Leases) providing for capital
expenditures in excess of $20,000 individually, or in excess of $30,000 in the
aggregate;
xii.any Contract under which the Company has made, or that obligates the Company
to make, a loan or capital contribution to, or investment in, any Person, other
than advances to employees in the ordinary course of business;
xiii.any Contract (excluding Real Property Leases) under which: (A) the Company
is the lessor of, or makes available for use by any third party, any equipment
or other tangible property owned by the Company or (B) the Company is the lessee
of, or is provided the use of, any equipment or other tangible property owned by
any third party, in each case of clauses “(A)” and “(B)” for payments or other
consideration of more than $10,000 during any 12 month period;
32



--------------------------------------------------------------------------------



xiv.any Real Property Lease;
xv.any Inbound IP Contract;
xvi.any Outbound IP Contract;
xvii.any (A) collective bargaining agreement or (B) Contract with any union,
labor organization, works council or other employee representative of a group of
employees;
xviii.any Contract for the employment or engagement of any Person on a full-time
or part-time basis (other than Contracts that can be terminated at will without
any penalty, Liability or severance obligation or Contracts that can be
terminated on 30 days’ or less notice without any penalty or Liability of the
Company);
xix.any Contract (excluding Real Property Leases) providing for: (A) Change of
Control Payments; (B) Accrued Compensation; (C) Deferred Compensation; or
(D) the creation, acceleration or vesting of any right or interest for the
benefit of any current or former employee or equity holder of the Company or any
Affiliate of the Company which become payable as a result of or in connection
with the consummation of the Transactions;
xx.any Contract between or among the Company, on the one hand, and any
Stockholder or any Affiliate of any Stockholder (other than the Company), on the
other hand;
xxi.any material Contract with any Governmental Entity;
xxii.any power of attorney or similar grant of agency executed by the Company;
xxiii.any Contract that was otherwise not entered into in the ordinary course of
the Company’s business or is otherwise material to the business conducted by the
Company;
xxiv.any Contract which commits the Company to enter into any of the foregoing;
xxv.the Teva Agreement; and
xxvi.the Spinout Preparation Agreement.
b.The Company has not received or enjoyed any benefit, inducement or incentive
from any Governmental Entity which will, as a result of this Agreement or the
Transactions or any cessation of the Company’s business operations in the
geographic area where they are currently conducted or the termination of all or
substantially all Company employees, result in any clawback, recapture,
recoupment, repayment obligation, penalty, Tax or other such liability.
c.Except as noted in the schedule delivered pursuant to Section 3.15(a), with
respect to each Material Contract: (i) no event has occurred, and no
circumstance exists, in each case that (with or without notice or lapse of time
or both) would constitute a material breach of or default under, would cause or
permit the termination or cancellation of, would cause any loss of a material
benefit under, or would give rise to any right to accelerate the maturity or
performance of any material obligation under, such Material Contract; and (ii)
the Company has not provided to or received from any counterparty thereto any
written notice announcing, contemplating or threatening to, and, to its
Knowledge, the Company is not otherwise aware of any intention by any
counterparty thereto to: (A) terminate or not renew such Material Contract, or
(B) seek
33



--------------------------------------------------------------------------------



the renegotiation of such Material Contract in any material respect. The Company
has delivered or made available to Parent true, correct and complete copies of
all written Material Contracts (including all amendments thereto), and written
descriptions of all material terms of all oral Material Contracts (if any), in
each case in effect as of the date of this Agreement.
Section 3.16. Intellectual Property.
a.Registered Intellectual Property. A schedule delivered by the Company to
Parent before the date hereof, and so designated, accurately identifies: (i)
each item of Registered Intellectual Property in which the Company has or
purports to have an ownership interest of any nature (whether exclusively,
jointly with another Person or otherwise); (ii) the jurisdiction in which such
item of Registered Intellectual Property has been registered or filed and the
applicable registration or serial number; (iii) for each item of Registered
Intellectual Property that is a domain name, information about the Domain Name
Registrar with which such domain name has been registered or filed; (iv) each
action, filing, and payment that (to the Company’s Knowledge) must be taken or
made on or before the date that is 120 days after the date of this Agreement in
order to maintain such item of Registered Intellectual Property in full force
and effect; and (v) any other Person that has an ownership interest in such item
of Registered Intellectual Property and the nature of such ownership interest.
The Company has delivered to Parent complete and accurate copies of all
applications, material correspondence with any Governmental Entity and other
material documents related to each such item of Registered Intellectual
Property.
b.Inbound Licenses. A schedule delivered by the Company to Parent before the
date hereof, and so designated, accurately identifies each Contract to which the
Company is a party and pursuant to which any material Intellectual Property is
or has been licensed to the Company, excluding material transfer agreements and
non-exclusive licenses concerning rights that are not material to the business
of the Company (each, an “Inbound IP Contract”).
c.Outbound Licenses. A schedule delivered by the Company to Parent before the
date hereof, and so designated, accurately identifies each Contract pursuant to
which any Person has been granted any material license under, or otherwise has
received or acquired any material right (whether or not currently exercisable
and including a right to receive a license) or interest in, any Owned
Intellectual Property, other than material-transfer agreements and service or
similar agreements containing only a non-exclusive license to perform services
for the Company thereunder (each, an “Outbound IP Contract”). The Company is not
bound by or subject to any Contract containing any covenant or other provision
that in any way limits or restricts the ability of the Company to use, exploit,
assert or enforce any Owned Intellectual Property anywhere in the world.
d.Royalty Obligations. A schedule delivered by the Company to Parent before the
date hereof, and so designated, contains a complete and accurate list and
summary of all (if any) royalties, fees, commissions and other amounts which are
or may hereafter become payable by the Company to any other Person upon or for
the use of any Owned Intellectual Property or Licensed Intellectual Property.
e.Standard Form IP Agreements. The Company has delivered to Parent a complete
and accurate copy of each standard form of: (i) employee agreement containing
any assignment or license of Intellectual Property (or agreement to assign or
license any Intellectual Property) or any confidentiality provision; (ii)
consulting or independent contractor agreement containing any assignment or
license of Intellectual Property (or agreement to assign or license any
Intellectual Property) or any confidentiality provision; and
(iii) confidentiality or nondisclosure agreement (each such form, a “Standard
Form IP Agreement”). For the avoidance of doubt, the foregoing sentence does not
obligate the Company to provide
34



--------------------------------------------------------------------------------



signed copies of Standard Form IP Agreements. A schedule delivered by the
Company to Parent before the date hereof, and so designated, identifies (x) each
Contract that is based upon or a variation of a Standard Form IP Agreement if
such Contract deviates in any material respect from the corresponding Standard
Form IP Agreement and (y) each Contract between the Company and one of its
employees, consultants or independent contractors in which any such employee,
consultant or independent contractor expressly reserved or retained any rights
in Intellectual Property related to the business of the Company, except for
works or inventions that are not relevant to the business or operations of the
Company or that are not necessary to the conduct of the Company’s business.
Except as specified on such schedule, the Company has entered into Contracts on
the applicable form(s) of Standard Form IP Agreement with each and every Person
who has ever been an employee or consultant of the Company.
f.Ownership and Maintenance or Establishment of Ownership. The Company
exclusively (or jointly, as applicable) owns all right, title and interest to
and in the Owned Intellectual Property free and clear of any Liens, other than
Permitted Liens. Such documents and instruments as reasonably necessary to
establish, perfect and maintain the rights of the Company in the Registered
Intellectual Property within the Owned Intellectual Property have been validly
executed, delivered and filed in a timely manner with the appropriate
Governmental Entity (taking into account any permitted extensions). Each current
or former employee, consultant or independent contractor of the Company who is
or was involved in the creation or development of any Owned Intellectual
Property has signed a valid and enforceable agreement containing an irrevocable
assignment of any rights such employee, consultant or independent contractor may
have had in any Owned Intellectual Property to the Company (or, in the case of
any consultant or independent contractor who provided services to the Company
through an entity, to such entity who in turn assigned all such rights to the
Company) and containing confidentiality provisions protecting the Company’s
confidential information. The Company has taken reasonable steps to maintain the
confidentiality of and otherwise protect and enforce its rights in all material
proprietary information pertaining to the Company and all of the Company’s trade
secrets.
g.Sufficiency of Intellectual Property. To the Knowledge of the Company, the
Owned Intellectual Property and Licensed Intellectual Property include all
Intellectual Property and other intangible property needed to conduct the
business of the Company as currently conducted and as currently planned to be
conducted.
h.Valid and Enforceable; Proceedings.
i.All issued patents and registered trademarks within the Owned Intellectual
Property, to the Knowledge of the Company, valid and enforceable. No
interference, opposition, reissue, reexamination or other Proceeding is or has
been pending or, to the Company’s Knowledge, threatened in writing in which the
ownership, scope, validity or enforceability of any Owned Intellectual Property
is being, has been or would be contested or challenged.
ii.To the Company’s Knowledge, all issued patents and registered trademarks
within the Licensed Intellectual Property are valid and enforceable, and all
Inbound IP Contracts are in full force and effect. To the Company’s Knowledge,
no interference, opposition, reissue, reexamination or other Proceeding is or
has been pending or threatened in which the ownership, scope, validity or
enforceability of any Licensed Intellectual Property is being or has been
expected to be contested or challenged.
iii.To the Knowledge of the Company, (A) all patents and patent applications
within the Owned Intellectual Property or Licensed Intellectual Property have
been prosecuted in good faith, (B) there are no inventorship challenges to any
patents or patent applications within the Owned Intellectual Property or
Licensed Intellectual Property, (C) all required maintenance and annual fees for
all issued patents within the
35



--------------------------------------------------------------------------------



Owned Intellectual Property or, to the Knowledge of the Company, the Licensed
Intellectual Property have been fully paid, and (D) all fees paid during
prosecution and after issuance of any patents within the Owned Intellectual
Property or, to the Knowledge of the Company, the Licensed Intellectual Property
have been paid in the correct entity status amounts, with respect to such
patents.
iv.Except for documents cited by a patent examiner or by the patent applicant in
an information disclosure statement (and which have been separately and
specially disclosed by the Company to Parent), with respect to any patent
applications or patents included in the Owned Intellectual Property or Licensed
Intellectual Property, to the Company’s Knowledge there are no facts that the
Company believes are reasonably likely to (A) preclude the issuance to the
Company of any patents from patent applications included in the Owned
Intellectual Property or Licensed Intellectual Property (with valid claims not
materially narrower in scope than the claims as currently pending in those
applications), (B) render any patents included in the Owned Intellectual
Property or Licensed Intellectual Property invalid or unenforceable, or
(C) cause the claims of any patent applications or patents included in the Owned
Intellectual Property or Licensed Intellectual Property to be narrowed.
v.No Person has in writing asserted or threatened a claim which if adversely
resolved would adversely affect the Company’s ownership rights to or license
rights under (nor are there any facts known to the Company that the Company
believes are reasonably likely to adversely affect the Company’s ownership
rights to or license rights under) any of the Owned Intellectual Property or
Licensed Intellectual Property.
vi.For the purposes of this Section 3.16(h), “Licensed Intellectual Property”
shall be deemed not to include in-licenses of standard commercially-available
software.
i.Effect of Transactions. The Transactions will not, with or without notice or
lapse of time, result in, or give any other Person the right or option to cause
or declare: (i) a loss of, or Lien on, any Owned Intellectual Property; (ii) the
release, disclosure or delivery of any Owned Intellectual Property by or to any
escrow agent or other Person; or (iii) the grant, assignment or transfer to any
other Person of any license or other right or interest under, to or in any of
the Owned Intellectual Property.
j.No Third Party Infringement of Owned or Licensed Intellectual Property. To the
Knowledge of the Company, no Person has infringed, misappropriated or otherwise
violated, and no Person is currently infringing, misappropriating or otherwise
violating, any Owned Intellectual Property or exclusively Licensed Intellectual
Property. To the Company’s Knowledge, neither the Company nor any Representative
of the Company has ever sent any letter or other written or electronic
communication or correspondence regarding any actual, alleged or suspected
infringement or misappropriation of any Owned Intellectual Property or
exclusively Licensed Intellectual Property.
k.No Infringement of Third Party IP Rights. The conduct of the business of the
Company has never infringed (directly, contributorily, by inducement or
otherwise), misappropriated or otherwise violated or made unlawful use of any
valid and enforceable Intellectual Property of any Person, and the future
conduct of the business of the Company, as currently contemplated by the Company
as of the date of this Agreement, would not infringe (directly, contributorily,
by inducement or otherwise), misappropriate or otherwise violate or make
unlawful use of any valid and enforceable Intellectual Property of any Person.
No Intellectual Property infringement, misappropriation or similar Proceeding is
pending against the Company or to the Company’s Knowledge, against any other
Person who is entitled to be indemnified, defended, held harmless or reimbursed
by the Company with respect to such Proceeding. Except as specified on a
schedule delivered by the Company to Parent before the date hereof, and so
designated, the Company has never received
36



--------------------------------------------------------------------------------



any notice in writing or other communication (in writing) relating to any
actual, alleged or suspected past or possible future infringement,
misappropriation or violation by the Company, or by any current or former
employee or agent of the Company, or by any hypothetical acquirer of the
Company, of any Intellectual Property of any Person, including any letter or
other communication suggesting or offering that the Company obtain a license to
any Intellectual Property. If (but for this sentence) anything would be deemed
to be a violation of both of this Section 3.16(k) and of another
representation/warranty in another section or subsection of this Article III, it
shall be treated as a violation of this Section 3.16(k) and not of such other
representation/warranty in such other section or subsection of this Article III.
l.Sponsored Research. No university, Governmental Entity or other organization
sponsored research and development conducted by the Company in such a way as to
have any claim of right to or ownership of or other Lien on any Owned
Intellectual Property. No research and development conducted by the Company was
performed by a graduate student or employee of any Governmental Entity.
m.Company IT Systems. The Company owns or has a valid right to access and use
all computer systems, programs, networks, hardware, software, software engines,
database, operating systems, websites, website content and links and equipment
used to process, store, maintain and operate data, information and functions
owned, used or provided by the Company (the “Company IT Systems”). The Company
IT Systems that are currently used by the Company constitute all the information
and communications technology reasonably necessary to carry on the business of
the Company as currently conducted. The consummation of the Transactions will
not impair or interrupt in any material respect: (i) the Company’s access to and
use of, or its right to access and use, the Company IT Systems or any third
party databases or third party data used in connection with the business of the
Company as currently conducted; and (ii) to the extent applicable, the Company’s
customers’ access to and use of the Company IT Systems. The Company has taken
commercially reasonable steps in accordance with industry standards and has
otherwise used commercially reasonable efforts to secure the Company IT Systems
from unauthorized access or use by any Person and to enable the continued,
uninterrupted and error-free operation of the Company IT Systems. The Company
has in effect commercially reasonable disaster recovery plans and procedures in
the event of any malfunction of or unauthorized access to any Company IT
Systems. To the Company’s Knowledge, there: (x) have been no material
unauthorized intrusions or breaches of security with respect to the Company IT
Systems; (y) has not been any material malfunction of the Company IT Systems
that has not been remedied or replaced in all material respects; and (z) has
been no material unplanned downtime or service interruption with respect to any
Company IT Systems in the prior 12 months.
Section 3.17. Environmental Matters.
a.There is no Proceeding pending or, to the Knowledge of the Company, threatened
against the Company under or pursuant to any applicable Environmental Law, the
subject matter of which would reasonably be likely to result in material
Liability.
b.The Company: (i) is in compliance in all material respects with all applicable
Environmental Laws; (ii) holds all Environmental Permits required for the
conduct of its business as conducted on the date of this Agreement; and (iii) is
in compliance in all material respects with such Environmental Permits.
c.No event has occurred, and no circumstance exists, at any location or in
connection with the business or assets of the Company, in each case that to the
Knowledge of the Company could reasonably be expected to (with or without notice
or lapse of time): (i) materially prevent, hinder or limit continued compliance
with Environmental Laws; (ii) give rise to any investigatory, monitoring,
remedial or
37



--------------------------------------------------------------------------------



corrective action obligations pursuant to Environmental Laws, which obligations
are or would be material; (iii) require a material expenditure to comply with
Environmental Laws or meet applicable standards thereunder; (iv) require a
material change to the operation of the business of the Company in order to
comply with Environmental Laws; or (v) result in the imposition of any material
Liability or costs pursuant to any Environmental Law
d.The Company has delivered or made available to Parent copies of all
environmental site assessment reports, environmental or safety workplace audits,
notices of actual or potential violation or liability, and other similar
material documents with respect to the business or assets of the Company or any
currently or formerly owned, operated or leased real property which are in the
possession or control of the Company and related to Environmental Releases or
compliance with Environmental Laws.
Section 3.18. Insurance.
a.A schedule delivered by the Company to Parent before the date hereof, and so
designated, sets forth, as of the date of this Agreement, a complete and
accurate list of all policies or binders of fire, liability, product liability,
umbrella liability, real and personal property, workers’ compensation,
vehicular, fiduciary liability and other forms of insurance covering the
Company, in each case held by the Company or any other Person (the “Insurance
Policies”), setting forth, in respect of each such Insurance Policy: (i) the
policy number; (ii) the insurer; (iii) policy limits and deductibles; (iv) the
dates of premiums or payments due thereunder; and (v) the expiration date.
b.The Insurance Policies are of the type and in the amounts as are customary for
companies of similar size, in their geographic regions and in the respective
businesses in which the Company operates and meet all material contractual and
statutory requirements to which the Company is subject. There have been no gaps
in insurance coverage that could expose the Company to uninsured material
liability for events that occurred before the date of this Agreement.
c.With respect to each Insurance Policy: (i) such Insurance Policy is in full
force and effect and enforceable in accordance with its terms; (ii) the Company
and, to the Knowledge of the Company, each other party to such Insurance Policy
are in compliance with the terms and provisions of such Insurance Policy in all
material respects; (iii) all premiums for such Insurance Policy have been paid
in full; (iv) the Company will not be liable for retroactive premiums or similar
payments under such Insurance Policy; and (v) no limits of liability or coverage
for such Insurance Policy have been exhausted or depleted by more than fifty
percent (50%).
d.Neither the Company nor, to the Knowledge of the Company, any other Person,
has received any notice or other communication (in writing or otherwise)
regarding any actual or possible cancellation or termination of, premium
increase with respect to, or alteration of coverage under, any such Insurance
Policy.
e.All claims, incidents, wrongful acts or occurrences for which the Company
reasonably expects to obtain coverage under any Insurance Policy have been
reported to the applicable underwriter in accordance with the requirements of
the applicable Insurance Policy. There is no claim pending under any Insurance
Policy as to which coverage has been questioned, denied or disputed or in
respect of which there is an outstanding reservation of rights.
38



--------------------------------------------------------------------------------



Section 3.19. Accounts Receivable; Accounts Payable.
a.A schedule delivered by the Company to Parent before the date hereof, and so
designated, sets forth an accurate and complete breakdown of all accounts
receivable, notes receivable and other receivables of the Company (the “Accounts
Receivable”) as of the date of this Agreement. Since the date of the Interim
Balance Sheet, the Company has collected its Accounts Receivable in the ordinary
course of business and has not accelerated any such collections.
b.A schedule delivered by the Company to Parent before the date hereof, and so
designated, sets forth an accurate and complete breakdown of all accounts
payable, notes payable and other payables of the Company (the “Accounts
Payable”) as of the date of this Agreement. Since the date of the Interim
Balance Sheet, the Company has paid its Accounts Payable in the ordinary course
of business and has not delayed or stretched any such payments. All Accounts
Payable of the Company arose in the ordinary course of business consistent with
past practice.
Section 3.20. Bank Accounts; Powers of Attorney; Performance Bonds. A schedule
delivered by the Company to Parent before the date hereof, and so designated,
sets forth: (a) the identity of each bank or financial institution in which the
Company has an account, loan facility or relationship, safe deposit box or
lockbox, the number of each such account or box and the names of all Persons
authorized to draw thereon or having signatory power or access thereto: (b) the
names and addresses of all persons holding powers of attorney for the Company or
for any officer or agent thereof; and (c) each performance bond to which the
Company is a party. No such performance bonds have been called.
Section 3.21. Affiliate Transactions. Any and all Affiliate Agreements have been
terminated before or will be terminated effective upon the Closing and, from and
after the Closing, the Company shall not be bound thereby or have any Liability
thereunder. Other than The Board of Trustees of the Leland Stanford Junior
University in connection with the Stanford Agreements, neither any current or
former member, manager, stockholder, director, officer or employee of the
Company, nor any immediate family member of any of the foregoing: (w) has any
ownership interest in any property or asset used by the Company; (x) provides
material services to the Company (other than employment by the Company); (y) has
borrowed money from or loaned money to the Company that is currently
outstanding; or (z) is a party to any Contract or ongoing transaction or
business relationship with, or has any claim or right against, the Company.
Section 3.22. Broker’s Fees. Except Wedbush Securities Inc., none of the Company
or any of its Representatives has employed any financial advisor, investment
banker, broker or finder in a manner that would result in any Liability for any
broker’s fees, commissions or finder’s fees in connection with any of the
Transactions. There are no rights, obligations or other Liabilities under any
Contract with any financial advisors, investment bankers, brokers or finders
that will continue in effect beyond the Closing.
Section 3.23. Takeover Laws. To the extent that any state takeover statute or
similar Law is applicable to the Transactions contemplated by this Agreement or
the related ancillary agreements, the Company and the Company Board have taken
such actions as are necessary, if any, to render the provisions of any
“interested stockholder,” “moratorium,” “control share acquisition,” “fair
price” or other state anti-takeover law inapplicable to the Company, Parent and
Merger Sub in connection with this Agreement or any of the Transactions
(including the Merger). The Company does not have any “poison pill” or similar
antitakeover device.
Section 3.24. Unlawful Payments.
a.Neither the Company nor any Affiliate, director, officer or employee of the
Company, nor, to the Company’s Knowledge, any agent, representative, sales
intermediary or other third party acting on
39



--------------------------------------------------------------------------------



behalf of the Company, in any way relating to the business of the Company: (i)
has taken any action in violation of any applicable anticorruption Law,
including the U.S. Foreign Corrupt Practices Act (15 U.S.C. § 78dd-1 et seq.);
or (ii) has corruptly, offered, paid, given, promised to pay or give or
authorized the payment or gift of anything of value, directly or indirectly
through third parties, to any “Public Official” (as hereinafter defined) or
other Person, for purposes of (A) influencing any act or decision of any Public
Official or other Person in his, her or its official capacity; (B) inducing such
Public Official or other Person to do or omit to do any act in violation of his,
her or its lawful duty; (C) securing any improper advantage; or (D) inducing
such Public Official or other Person to use his, her or its influence with a
government, Governmental Entity, commercial enterprise owned or controlled by
any government (including state-owned or controlled facilities), or any other
Person in order to assist the business of the Company or any Person related in
any way to the business of the Company, in obtaining or retaining business or
directing any business to any Person.
b.There are no pending or, to the Knowledge of the Company, threatened claims
against the Company with respect to violations of any applicable anticorruption
Law.
c.“Public Official” means: (i) any director, officer, employee or representative
of any regional, federal, state, provincial, county or municipal government or
government department, agency, or other division; (ii) any director, officer,
employee or representative of any commercial enterprise that is owned or
controlled by a government, including any state-owned or controlled company or
organization; (iii) any director, officer, employee or representative of any
public international organization, such as the United Nations or the World Bank;
(iv) any person acting in an official capacity for any government or government
entity, enterprise, or organization identified above; and (v) any political
party, party official or candidate for political office.
Section 3.25. No Known Disparagement Intention. To the Knowledge of the Company,
no current holder of Company Common Stock intends (as of the Closing Date) to do
anything after the Closing which, if done by a Preferred Stockholder, would
violate Section 5.4(a) of this Agreement.
Section 3.26. Disclosure. To the Knowledge of the Company, the Company has
disclosed to Parent and Merger Sub all facts material to the relationship of the
Company with the customers and suppliers of the Company and the business,
operations, prospects, results of operations, Liabilities, cash flows and
condition (financial or otherwise) of the Company and the business of the
Company as currently conducted. No representation or warranty or other statement
made by the Company in this Agreement, the Company Disclosure Schedule, or any
certificate or other document delivered hereunder contains any untrue statement
of a material fact or omits any material fact necessary to make the statements
contained herein or therein not misleading.
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB


Parent and Merger Sub jointly and severally hereby represent and warrant to the
Company as follows:
Section 4.1. Organization and Qualification. Parent is a corporation duly
incorporated, validly existing and in good standing under the Laws of the State
of Delaware and has the requisite corporate power and authority to own, operate
or lease all of the properties and assets that it purports to own, operate or
lease and to carry on its business as it is now being conducted. Merger Sub is a
corporation duly incorporated, validly existing and in good standing under the
Laws of the State of Delaware and has the requisite corporate power and
authority to own, operate or lease all of the properties and assets that it
purports to own, operate or lease and to carry on its business as it is now
being conducted. Each of Parent and Merger Sub is duly licensed or qualified to
do business and is in good standing (with
40



--------------------------------------------------------------------------------



respect to jurisdictions that recognize such concept) in each jurisdiction in
which the nature of the business conducted by it or the character or location of
the properties and assets owned, operated or leased by it makes such licensing
or qualification necessary, except where the failure to be so licensed or
qualified or in good standing would not reasonably be expected to have, when
aggregated with all other such failures, a material adverse effect on Parent’s
or Merger Sub’s ability to perform its obligations under this Agreement or
prevent the consummation of the Transactions (a “Parent Material Adverse
Effect”).
Section 4.2. Authority. Each of Parent and Merger Sub has all necessary power
and authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the Transactions to be consummated by it. The
execution and delivery by Parent and Merger Sub of this Agreement, the
performance by each of Parent and Merger Sub of its obligations hereunder, and
the consummation by each of Parent and Merger Sub of the Transactions to be
consummated by it, have been duly and validly authorized by all necessary action
on the part of Parent and Merger Sub, and no other or further action or
proceeding on the part of Parent or Merger Sub or their respective equity
holders is necessary to authorize the execution and delivery by Parent and
Merger Sub of this Agreement, the performance by each of Parent and Merger Sub
of its obligations hereunder and the consummation by each of Parent and Merger
Sub of the Transactions to be consummated by it.  This Agreement has been duly
executed and delivered by Parent and Merger Sub and, assuming the due and valid
authorization, execution and delivery of this Agreement by the Company,
constitutes a valid and binding obligation of each of Parent and Merger Sub,
enforceable against each of them in accordance with its terms, except that such
enforceability: (a) may be limited by bankruptcy, insolvency, moratorium or
other similar Laws affecting or relating to the enforcement of creditors’ rights
generally; and (b) is subject to general principles of equity.
Section 4.3. Consents and Approvals; No Violations.
a.Except for the filing of the Certificate of Merger with the Delaware Secretary
of State, no Consent of, or filing, declaration or registration with, or notice
to any Governmental Entity, which has not been received or made, is required to
be obtained by or made by Parent or Merger Sub for the execution and delivery by
each of Parent and Merger Sub of this Agreement or for the consummation by each
of Parent and Merger Sub of the Transactions to be consummated by it, other than
such Consents, filings, declarations, registrations or notices that, if not
obtained or made, would not reasonably be expected to have, individually or in
the aggregate, a Parent Material Adverse Effect.
b.The execution and delivery by each of Parent and Merger Sub of this Agreement,
the performance by each of Parent and Merger Sub of its obligations hereunder,
and the consummation by each of Parent and Merger Sub of the Transactions to be
consummated by it do not and will not: (i) conflict with or violate any
provision of the organizational or governing documents of Parent or Merger Sub;
(ii) conflict with or result in a violation or breach of any Law applicable to
Parent or Merger Sub or any of their respective properties or assets; (iii)
conflict with, result in a violation or breach of, result in the loss of any
material benefit under, constitute a default (or an event which, with notice or
lapse of time, or both, would constitute a default) under, result in the
termination, modification or cancellation of or a right of termination,
modification or cancellation under, or accelerate the performance required
under, any Contract to which Parent or Merger Sub is a party, or by which either
of them or any of their respective properties or assets may be bound or
affected; or (iv) result in the creation of any Lien upon any of the respective
properties or assets of Parent or Merger Sub, except for such conflicts,
violations, breaches, losses of benefits, defaults, events, terminations, rights
of termination or cancellation, accelerations or Lien creations as would not
reasonably be expected to have, individually or in the aggregate, a Parent
Material Adverse Effect.
Section 4.4. Broker’s Fees. None of Parent, or any of its Affiliates, or any of
its officers or directors on behalf of Parent or any of its Affiliates, has
employed any financial advisor, broker or finder in a manner that would
41



--------------------------------------------------------------------------------



result in any Liability for the Company for any broker’s fees, commissions or
finder’s fees in connection with any of the Transactions.
ARTICLE V.
COVENANTS


Section 5.1. Publicity.
a.So long as this Agreement is in effect, none of the Company, the Stockholders
or any of their respective Affiliates (excluding, for the avoidance of doubt,
Parent and the Surviving Corporation after the Effective Time) shall issue or
cause the publication of any press release or other public or industry
announcement, statement or acknowledgment with respect to the Merger, this
Agreement or any of the other Transactions. Parent and its Affiliates
(including, for the avoidance of doubt, the Surviving Corporation after the
Effective Time) shall be permitted to issue, in their sole discretion, one or
more press releases or other public or industry announcements, statements or
acknowledgments with respect to this Agreement or any of the Transactions,
including the Merger. For the avoidance of doubt, the Stockholders and their
Affiliates shall not be restricted from (after Parent’s public announcement of
the Merger) issuing or causing the publication of any factually accurate press
release or other public or industry announcement, statement or acknowledgment
with respect to the Taxable Spinout.
b.Each Stockholder shall, and shall cause his, her or its Affiliates to, and
shall cause his, her or its and their respective Representatives to, hold in
confidence the existence of this Agreement, the ancillary documents contemplated
by this Agreement, and the terms hereof and thereof, and each such Person shall
not disclose any such information to any other Person; provided, however, that
such Person may disclose any such information: (i) that after the date of this
Agreement becomes generally available to the public other than through a breach
by the applicable Stockholder, any of his, her or its Affiliates or any of his,
her or its or their respective Representatives of their respective obligations
under this Section 5.1(b); (ii) to his, her or its respective tax, accounting or
legal Representatives who have a need to know such information and are informed
of the confidential nature of such information; (iii) as required by applicable
Law, by any Governmental Entity or under any subpoena, civil investigative
demand or other similar process by a court of competent jurisdiction having
jurisdiction over such Person; or (iv) with Parent’s prior written consent.
Section 5.2. Further Assurances. Subject to the terms and conditions of this
Agreement, each of the parties hereto agrees that, from and after the date
hereof, at the reasonable request of the other party or parties, they shall
execute and deliver, or cause to be executed and delivered, to the other party
or parties such further documents or instruments of any kind and take, or cause
to be taken, such other actions as may be reasonably necessary, proper or
advisable to carry out any of the provisions of this Agreement or the
Transactions. Each party shall bear its own costs and expenses in compliance
with this Section 5.2.
Section 5.3. Post-Closing Confidentiality.
a.From and after the Closing, each Stockholder shall, and shall cause his, her
or its Affiliates to, and shall instruct his, her or its and their respective
Representatives to, hold in confidence any and all confidential, proprietary and
non-public information and materials, whether in written, verbal, graphic or
other form, concerning Parent, the Company or any of their respective Affiliates
or any of their respective Intellectual Property (collectively, “Company
Confidential Information”), except that no Stockholder nor his, her or its
Affiliates shall have any obligation under this Section 5.3 with respect to any
Company Confidential Information that: (i) after the date of this Agreement
becomes generally available to the public other than
42



--------------------------------------------------------------------------------



through a breach by the applicable Stockholder, any of his, her or its
Affiliates or any of his, her or its or their respective Representatives of
their respective obligations under Section 5.1 or this Section 5.3; (ii) is
provided to the applicable Stockholder or any of his, her or its Affiliates by a
third party that was not known to the receiving party to be bound by any duty of
confidentiality to Parent, the Surviving Corporation or any of their respective
Affiliates; or (iii) constitutes Spinout Assets or relates to the Spinout
Preparation Agreement. In addition, each Stockholder is allowed to disclose any
particular item of Company Confidential Information to his, her or its
respective tax, accounting or legal Representatives to the extent such tax,
accounting or legal Representative has a need to know such information (in the
provision of the Representative’s tax, accounting or legal services to the
Stockholder) and is informed of the confidential nature of such information.
b.From and after the Closing, no Stockholder shall, and each Stockholder shall
cause his, her or its Affiliates not to, and shall instruct his, her or its and
their respective Representatives not to, use any Company Confidential
Information except with respect to information referenced in clauses (i) through
(iii) of Section 5.3(a) or as expressly authorized in writing by Parent or the
Surviving Corporation. Each Stockholder shall, and shall cause his, her or its
Affiliates to, and shall instruct his, her or its and their respective
Representatives to, take the same degree of care to protect the Company
Confidential Information that such Person uses to protect his, her or its own
trade secrets and confidential information of a similar nature, which shall be
no less than a reasonable degree of care.
c.Notwithstanding the foregoing, no Stockholder shall be in breach of this
Section 5.3 as a result of any disclosure of Company Confidential Information
that is required by applicable Law or that is required by any Governmental
Entity or under any subpoena, civil investigative demand or other similar
process by a court of competent jurisdiction having jurisdiction over such
Stockholder; provided, however, that the applicable Stockholder shall give
advance written notice of such compelled disclosure to Parent, and shall
cooperate with Parent in connection with any efforts to prevent or limit the
scope of such disclosure; and provided further, that the applicable Stockholder
shall disclose no larger portion of such Company Confidential Information than
that which is legally required to be disclosed.
d.Each Stockholder agrees to accept responsibility and liability for any breach
of this Section 5.3 by any of his, her or its Affiliates or any of his, her or
its or their respective Representatives.
Section 5.4. Non-Disparagement.
a.Each Preferred Stockholder agrees that he, she or it shall not, and shall
cause his, her or its Affiliates not to and shall cause his, her or its and
their respective Representatives not to, make or publish, verbally or in
writing, any statements concerning Parent, Merger Sub, the Company or any of
their respective Affiliates (including the Surviving Corporation) or any of
their respective Representatives which statements are or reasonably may be
construed as being injurious or inimical to the best interests of Parent, Merger
Sub, the Company or any of their respective Affiliates (including the Surviving
Corporation) or any of their respective Representatives, including statements
alleging that Parent, Merger Sub, the Company or any of their respective
Affiliates (including the Surviving Corporation) or any of their respective
Representatives have acted improperly, illegally or unethically or have engaged
in business practices which are improper, illegal or unethical; provided,
however, that such restrictions shall not apply to any confidential
communications with any Governmental Entity (including communications made in
the course of any government investigation).
b.If any Preferred Stockholder breaches, or threatens to commit a breach of, any
of the provisions of this Section 5.4, Parent and the Surviving Corporation
shall have the following rights and remedies not subject to any limitations
under Article VII, each of which rights and remedies shall be
43



--------------------------------------------------------------------------------



independent of the others and severally enforceable, and each of which is in
addition to, and not in lieu of, any other rights and remedies available to
Parent or the Surviving Corporation under law or in equity:
i.the right and remedy to have such provision specifically enforced by any court
having jurisdiction, it being acknowledged and agreed that any such breach or
threatened breach may cause irreparable injury to each of Parent and the
Surviving Corporation and that money damages may not provide an adequate remedy
to Parent and the Surviving Corporation; and
ii.the right and remedy to recover from the applicable Preferred Stockholder all
monetary damages suffered by Parent or the Surviving Corporation, as the case
may be, as the result of any acts or omissions constituting a breach of this
Section 5.4.
c.Each Preferred Stockholder acknowledges that the restrictions contained in
this Section 5.4 (i) are reasonable and necessary to protect the legitimate
interests of Parent and the goodwill, customer relationships, and Intellectual
Property purchased by Parent and (ii) constitute a material inducement to Parent
to enter into this Agreement and consummate the Transactions.
Section 5.5. General Release.
a.Each Stockholder, on behalf of himself, herself or itself and each of his, her
or its past, present and future Affiliates, firms, corporations, limited
liability companies, partnerships, trusts, associations, organizations,
Representatives, investors, stockholders, members, partners, trustees,
principals, consultants, contractors, family members, heirs, executors,
administrators, predecessors, successors and assigns (each, a “Releasing Party”
and, collectively, the “Releasing Parties”), hereby absolutely, unconditionally
and irrevocably releases, acquits and forever discharges the Company, its
former, present and future Affiliates, parent and subsidiary companies, joint
ventures, predecessors, successors and assigns (including Parent, the Surviving
Corporation and their respective Affiliates), and their respective former,
present and future Representatives, investors, stockholders, members, partners,
insurers and indemnitees (collectively the “Released Parties”), of and from any
and all manner of action or inaction, cause or causes of action, Proceedings,
Liens, Contracts, promises, Liabilities or Damages (whether for compensatory,
special, incidental or punitive Damages, equitable relief or otherwise) of any
kind or nature whatsoever, past, present or future, at law, in equity or
otherwise (including with respect to conduct which is negligent, grossly
negligent, willful, intentional, with or without malice, or a breach of any
duty, Law or rule), whether known or unknown, whether fixed or contingent,
whether concealed or hidden, whether disclosed or undisclosed, whether
liquidated or unliquidated, whether foreseeable or unforeseeable, whether
anticipated or unanticipated, whether suspected or unsuspected, which such
Releasing Parties, or any of them, ever have had or ever in the future may have
against the Released Parties, or any of them, and which are based on acts,
events or omissions occurring up to and including the Effective Time (the
“Released Claims”); provided, however, that the foregoing release shall not
release, impair or diminish, and the term “Released Claims” shall not include,
in any respect any rights of: (i) the Stockholders under this Agreement; or (ii)
the Releasing Parties to indemnification, reimbursement or advancement of
expenses under the provisions of the Certificate of Incorporation or Bylaws (or
any directors’ and officers’ liability insurance policy maintained by the
Company in respect of the same) if any Releasing Party is made a party to a
Proceeding as a result of such Releasing Party’s status as an officer, director
or employee of the Company with respect to any act, omission, event or
transaction occurring on or before the Effective Time.
b.Without limiting the generality of Section 5.5(a), with respect to the
Released Claims, each Stockholder, on behalf of himself, herself or itself and
each Releasing Party, hereby expressly waives all rights under Section 1542 of
the California Civil Code and any similar Law or common law principle in any
44



--------------------------------------------------------------------------------



applicable jurisdiction prohibiting or restricting the waiver of unknown claims.
Section 1542 of the California Civil Code reads as follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE, AND THAT IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”
c.
Notwithstanding the provisions of Section 1542 of the California Civil Code or
any similar Law or common law principle in any applicable jurisdiction, and for
the purpose of implementing a full and complete release and discharge of the
Released Parties, each Stockholder, on behalf of himself, herself or itself and
each Releasing Party, expressly acknowledges that the foregoing release is
intended to include in its effect all claims which any Stockholder or any
Releasing Party does not know or suspect to exist in his, her or its favor
against any of the Released Parties (including unknown and contingent claims),
and that the foregoing release expressly contemplates the extinguishment of all
such claims (except to the extent expressly set forth herein).
c. Each Stockholder, on behalf of himself, herself or itself and each Releasing
Party, acknowledges that he, she or it may hereafter discover facts in addition
to or different from those which he, she or it now knows or believes to be true
with respect to the subject matter of the Released Claims, but each Stockholder,
on behalf of himself, herself or itself and each Releasing Party, intends to
and, by operation of this Agreement shall have, fully, finally and forever
settled and released any and all Released Claims without regard to the
subsequent discovery of existence of such different or additional facts.
d. Each Stockholder, on behalf of himself, herself or itself and each Releasing
Party, represents, warrants, covenants and agrees that such Releasing Party has
not assigned or transferred and will not assign or transfer any Released Claim
or possible Released Claim against any Released Party. Each Stockholder, on
behalf of himself, herself or itself and each Releasing Party, agrees to
indemnify and hold the Released Parties harmless from any Liabilities, Damages,
costs, expenses and attorneys’ fees arising as a result of any such assignment
or transfer.
e. Each Stockholder, on behalf of himself, herself or itself and each Releasing
Party, covenants and agrees not to, and agrees to cause his, her or its
respective Affiliates not to, whether in his, her or its own capacity, as
successor, by reason of assignment or otherwise, assert, commence, institute or
join in, or assist or encourage any third party in asserting, commencing,
instituting or joining in, any Proceeding of any kind whatsoever, in law or
equity, in each case against the Released Parties, or any of them, with respect
to any Released Claims.
Section 5.6. Director and Officer Insurance; Indemnification.
a.Prior to the Effective Time, the Company shall, at its own expense, purchase
an extended reporting period endorsement under the Company’s existing directors’
and officers’ liability insurance coverage in a form reasonably acceptable to
Parent that shall provide the current and former members of the Company Board
and the Company’s officers (collectively, the “Indemnified D&Os”) with coverage
for six (6) years following the Effective Time of not less than the existing
coverage and have other terms not materially less favorable to the insured
persons than the Company’s directors’ and officers’ liability insurance coverage
presently maintained by the Company.
b.The Surviving Corporation will not knowingly take any action to alter or
impair any indemnification provisions now existing in the Certificate of
Incorporation or Bylaws for the benefit of any Indemnified
D&Os; provided, however, that no individual who served as a director or officer
of the
45



--------------------------------------------------------------------------------



Company at any time prior to the Effective Time shall be entitled to
indemnification from the Surviving Corporation for any matter which any
Indemnitee (as hereinafter defined) is entitled to indemnification pursuant
to Article VII.
Section 5.7. Section 280G.  The Company shall submit to all the Stockholders for
approval (in a manner reasonably satisfactory to Parent), by the holders of such
number of shares of Company Capital Stock as is required by the terms of
Section 280G(b)(5)(B) of the Code, any payments and/or benefits that may
separately or in the aggregate, constitute “parachute payments” pursuant to
Section 280G of the Code (“Section 280G Payments”) (which determination shall be
made by the Company and shall be subject to the reasonable review and approval
by Parent), such that such payments and benefits shall not be deemed to be
Section 280G Payments, and prior to the Effective Time the Company shall deliver
to Parent evidence reasonably satisfactory to Parent that (A) a vote of the
Stockholders was solicited in conformance with Section 280G and the regulations
promulgated thereunder (including the distribution of an appropriate information
statement and execution of a 280G Waiver in advance of such distribution) and
the requisite Stockholder approval was obtained with respect to any payments
and/or benefits that were subject to the Stockholder vote (the “Section 280G
Stockholder Approval”), or (B) that the Section 280G Stockholder Approval was
not obtained and as a consequence, that such payments and/or benefits shall not
be made or provided to the extent they would cause any amounts to constitute
Section 280G Payments, pursuant to the waivers of those payments and/or benefits
(the “280G Waiver”), which were executed by the affected individuals prior to
the Stockholder vote.
ARTICLE VI.
TAX MATTERS


Section 6.1. Conflict. In the event of any conflict or overlap between the
provisions of this Article VI and Article VII, the provisions of this Article VI
shall control.
Section 6.2. Tax Returns. Parent shall, or shall cause the Surviving Corporation
to, prepare or cause to be prepared (consistent with past practice, except as
required by applicable Law) and file or cause to be filed all Tax Returns of the
Company for all periods ending on or before the Closing Date that are required
to be filed after the Closing Date. Parent shall provide the Stockholders’
Representative with a copy of each such income or other material Tax Return
reflecting an amount for which indemnity will be sought under Article VII at
least 20 days before the applicable filing date and shall consider in good faith
the Stockholders’ Representative’s comments to such Tax Return.
Section 6.3. Cooperation on Tax Matters. Parent, the Surviving Corporation, the
Stockholders and the Stockholders’ Representative shall fully cooperate, to the
extent reasonably requested by the other party, with respect to the filing of
Tax Returns, filing of Tax elections, and any audit, litigation or other
Proceeding with respect to Taxes. Such cooperation shall include the retention
and provision of records and information relevant to such audit, litigation or
other Proceeding and making employees available on a mutually convenient basis
to provide additional information. Parent, the Stockholders and the
Stockholders’ Representative agree to retain records with respect to Tax matters
pertinent to the Company until the expiration of the relevant statute of
limitations. Parent, the Stockholders and the Stockholders’ Representative
further agree to use their reasonable efforts to obtain any certificate or other
document from any Governmental Entity as may be necessary to mitigate, reduce or
eliminate any Tax that may be imposed.
Section 6.4. Tax Contests. The Stockholders’ Representative shall promptly
notify Parent upon receipt by any Stockholder or the Stockholders’
Representative of any written notice of any inquiries, claims, assessments,
audits or similar events with respect to Taxes relating to a Pre-Closing Tax
Period (any such inquiry, claim, assessment, audit or similar event, a “Tax
Matter”). Subject to Section 6.8, in Parent’s sole discretion, Parent may elect
to have sole control of the conduct of any Tax Matter, including any settlement
or compromise thereof; provided that Parent shall
46



--------------------------------------------------------------------------------



not settle or compromise such Tax Matter without the prior written consent of
the Stockholders’ Representative (not to be unreasonably withheld, conditioned
or delayed; and provided that if such consent is unreasonably withheld,
conditioned or delayed such consent shall not be considered to be required ). If
Parent does not elect to have such sole control, the Stockholders’
Representative shall, and shall cause the Stockholders to, provide copies of all
correspondence with the applicable Governmental Entity, and neither the
Stockholders nor the Stockholders’ Representative shall settle or compromise
such Tax Matter without the prior written consent of Parent (not to be
unreasonably withheld, conditioned or delayed). Except as otherwise provided in
this Section 6.4 or Section 6.8, Parent shall have the sole right to control any
audit or examination by any Tax authority, initiate any claim for refund or
amend or file any Tax Return, and contest, resolve and defend against any
assessment for additional Taxes, notice of Tax deficiency or other adjustment of
Taxes of, or relating to, the income, assets or operations of the Company for
all Tax periods.
Section 6.5. Tax Sharing Agreements. All Tax sharing agreements or similar
agreements between the Company, on the one hand, and any of the Stockholders and
their Affiliates, on the other hand, shall be terminated before the Closing
Date, and, after the Closing Date, the Company shall not be bound thereby or
have any Liability thereunder.
Section 6.6. Straddle Periods. For purposes of this Agreement, the portion of
any Tax that relates to the portion of any Straddle Period ending on the Closing
Date shall (a) in the case of real property, personal property and similar ad
valorem Taxes be deemed to be the amount of such Tax for the entire Straddle
Period multiplied by a fraction (i) the numerator of which is the number of days
in the Straddle Period ending on the Closing Date and (ii) the denominator of
which is the number of days in the entire Straddle Period and (b) in the case of
any other Tax, be deemed equal to the amount which would be payable if the
relevant Straddle Period ended on the Closing Date, provided that exemptions,
allowances or deductions that are calculated on an annual basis, such as
amortization and depreciation deductions (other than with respect to property
placed into service after the Closing Date) shall be allocated on a per diem
basis.
Section 6.7. Post-Closing Actions. None of Parent or its Affiliates shall, or
shall cause or permit the Surviving Corporation to, unreasonably: (i) amend any
Tax Return of the Company with respect to any Pre-Closing Tax Period, enter into
any voluntary disclosure agreement, engage in any voluntary compliance
procedures or make any other similar voluntary contact with any Tax authority
with respect to any Tax Return or Tax of the Company for any Pre-Closing Tax
Period, (ii) consent to the extension or waiver of the limitations period
applicable to any Tax claim or assessment with respect to the Company for any
Pre-Closing Tax Period, or (iii) make any Tax election with respect to the
Company that has effect for any Pre-Closing Tax Period, if, in each case, such
action could reasonably be expected to result in an amount for which indemnity
may be sought under Article VII.
Section 6.8. Tax Reporting. Notwithstanding anything to the contrary contained
herein, for purposes of determining the Company’s Taxes for any Pre-Closing Tax
Period, including any Taxes arising out of or relating to the Taxable Spinout,
and for purposes of determining the Tax consequences of the Taxable Spinout and
the Merger to the Stockholders: (i) Parent, the Company, Spinout Company and
each Stockholder shall treat the Spinout Stock received by such Stockholder as
partial consideration for such Stockholder’s shares of Company Capital Stock in
connection with the Merger for U.S. income Tax purposes, (ii) none of the Tax
Returns of Parent, the Company, Spinout Company or any Stockholder shall reflect
any position inconsistent with the Valuation, unless otherwise required by a
Governmental Entity in connection with an audit or examination, it being
understood and agreed that in the event the Valuation is challenged by any
Governmental Entity, the Stockholders’ Representative shall have the right to
assume the defense against any such challenge, (iii) any deductions attributable
to payments of any Change of Control Payments, Company Transaction Expenses,
Accrued Compensation or Deferred Compensation and any net operating losses of
the Company shall be used to the fullest extent permitted by applicable Law to
offset gain of the Company related to the Taxable Spinout (and in furtherance
thereof, the Company shall make a closing-of-the-books election
47



--------------------------------------------------------------------------------



pursuant to Treasury Regulations Section 1.382-6(b) unless requested otherwise
by the Stockholders’ Representative), and (iv) the Company and Spinout Company
shall make an election pursuant to Section 336(e) of the Code and any similar
provision of state, local, or non-U.S. Tax laws in connection with the Company’s
disposition of Spinout Stock.


ARTICLE VII.
SURVIVAL AND INDEMNIFICATION


Section 7.1. Survival of Representations and Covenants.
a.Survival. Subject to Section 7.1(d), the representations and warranties made
by the Company in this Agreement shall survive the Effective Time until the
first anniversary of the Closing Date (the date of expiration of such period,
the “Survival Date”); provided, however, that, the representations and
warranties made by the Company in Section 3.16(k), and the right to make
indemnification claims in respect of such representations and warranties, shall
survive until the sixth anniversary of the Closing Date (with all references
herein to the “Survival Date” being understood to be references to, with regard
to the representations and warranties made by the Company in Section 3.16(k),
and the right to make indemnification claims in respect of such representations
and warranties, the date of expiration of such six-year period); provided,
further, that if, at any time on or before the Survival Date, any Indemnitee
delivers to the Stockholders’ Representative a written notice alleging the
existence of an inaccuracy in or a breach of, or a potential inaccuracy in or a
potential breach of, any such representation or warranty and asserting facts
reasonably expected to establish a claim for recovery under Section 7.2 based on
such alleged inaccuracy or breach or potential inaccuracy or breach, then the
relevant representation and warranty and claim for recovery shall survive the
Survival Date solely with respect to such claim until such time as such claim is
fully and finally resolved or withdrawn.
b.Parent Representations. All representations and warranties made by Parent and
Merger Sub shall terminate and expire at the Effective Time, and any liability
of Parent or Merger Sub with respect to such representations and warranties
shall thereupon cease.
c.Survival of Covenants. All covenants and agreements of the parties hereto
contained herein shall survive the Effective Time until fully waived in writing,
performed or complied with.
d.Intentional Misrepresentation; Fraud. The limitations set forth in
Section 7.1(a) and Section 7.1(b) shall not apply in the event of any
intentional misrepresentation or fraud (as determined by a non-appealable and
binding decision by a court of law having jurisdiction over the parties).
Section 7.2. Indemnification by the Stockholders.
a.Indemnification. From and after the Effective Time (but subject to Section 7.1
and Section 7.3), the Stockholders, severally but not jointly, shall hold
harmless and indemnify each of the Indemnitees from and against, and shall
compensate and reimburse each of the Indemnitees for, any Damages which are
directly or indirectly suffered or incurred at any time by any of the
Indemnitees or to which any of the Indemnitees may otherwise directly or
indirectly become subject at any time (regardless of whether or not such Damages
relate to any Third Party Claim) and which arise directly or indirectly from or
as a result of, or are directly or indirectly connected with:
48



--------------------------------------------------------------------------------



i.any inaccuracy in or breach of any representation or warranty made by the
Company in this Agreement or in any other agreement, document, certificate or
instrument entered into or delivered by or on behalf of the Company or the
Stockholders under or pursuant to this Agreement or in connection with the
Transactions;
ii.any breach or non-fulfillment of any covenant or other obligation of or to be
performed by any of the Stockholders or the Stockholders’ Representative (in
his, her or its capacity as such) in this Agreement or in any other agreement,
document, certificate or instrument entered into or delivered by or on behalf of
the Stockholders under or pursuant to this Agreement or in connection with the
Transactions;
iii.without duplication, any unpaid Pre-Closing Taxes not accounted for in the
calculation of the Final Merger Consideration;
iv.without duplication, any inaccuracy in the Allocation Schedule or schedule of
Pre-Preference-Satisfaction Pro Rata Shares or Post-Preference-Satisfaction Pro
Rata Shares;
v.without duplication, any claim of a Stockholder or former stockholder of the
Company or any claim of a holder of Company Options or former holder of Company
Options, in each case in his, her or its capacity as such, or of any other
Person, to receive any payment (other than the right of the listed Stockholders
of record to receive their respective Pre-Preference-Satisfaction Pro Rata
Shares of the Net Estimated Merger Consideration and (if and when ever
applicable) their respective Pre-Preference-Satisfaction Pro Rata Shares of the
portion of the Additional Merger Consideration before the point of Preference
Satisfaction (if any) and their respective Post-Preference-Satisfaction Pro Rata
Shares of the portion of the Additional Merger Consideration after the point of
Preference Satisfaction (if any) pursuant to this Agreement) based upon a claim
of ownership or rights to ownership of any equity interests of the Company;
vi.without duplication, the amount of any Change of Control Payment, any Accrued
Compensation, any Deferred Compensation, any Company Transaction Expenses, or
any Indebtedness remaining unpaid at the Closing and not accounted for in the
calculation of the Final Merger Consideration;
vii.any claim for appraisal or dissenters’ rights under the laws of any State,
including any payment in respect of Dissenting Shares in excess of the amounts
otherwise payable to the holders seeking such rights under Section
2.6(c)/Section 2.6(d) and any other costs or expenses (including attorneys’
fees, costs and expenses in connection with any Proceeding or in connection with
any investigation) in respect of any such claims;
viii.any claim, liability or obligation in respect of or directly associated
with any Spinout Assets, whether arising before or after the Closing;
ix.any claim by The Board of Trustees of the Leland Stanford Junior University
that the Merger Consideration and Additional Merger Consideration should be
treated as Nonroyalty Sublicensing Consideration under Stanford Agreement 2016
so as to result in any amounts being payable to The Board of Trustees of the
Leland Stanford Junior University under Section 4.6 of Stanford Agreement 2016
as a result of such characterization; or
x.any portion of the principal amount of (and the corresponding interest on) any
PPP loan received by the Company which by January 31, 2021 is not forgiven
pursuant to applicable Law under applicable PPP program rules.
49



--------------------------------------------------------------------------------



b.Damage to Parent. The parties acknowledge and agree that, if the Surviving
Corporation suffers, incurs or otherwise becomes subject to any Damages as a
result of or in connection with any inaccuracy in or breach of any
representation, warranty, covenant or obligation, then (without limiting any of
the rights of the Surviving Corporation as an Indemnitee) Parent shall also be
deemed, by virtue of its ownership of the capital stock of the Surviving
Corporation, to have incurred Damages as a result of and in connection with such
inaccuracy or breach. This Section 7.2(b) shall not, however, allow a
duplicative recovery of the same Damages by Parent, on the one hand, and the
Indemnitees other than Parent, on the other hand.
Section 7.3. Limitations.
a.Basket.
i.The Stockholders shall not be required to make any indemnification payment
pursuant to Section 7.2(a)(i)-(vii) until such time as the total amount of all
Damages that have been directly or indirectly suffered or incurred by any one or
more of the Indemnitees, or to which any one or more of the Indemnitees has or
have otherwise directly or indirectly become subject, exceeds $20,000 (the
“Basket Amount”) in the aggregate. Once the total amount of such Damages exceeds
the Basket Amount, then the Indemnitees shall be entitled to be indemnified and
held harmless against and compensated and reimbursed for the entire amount of
such Damages (subject to the Section 7.3(b) cap, if applicable), and not merely
the portion of such Damages exceeding the Basket Amount.
ii.The limitation set forth in Section 7.3(a)(i) shall not apply (and shall not
limit the indemnification or other obligations solely of the Stockholder or
Stockholders that perpetuated such intentional misrepresentation or fraud) in
the event of intentional misrepresentation or fraud (as determined by a
non-appealable and binding decision by a court of law having jurisdiction over
the parties).
b.Overall Liability Cap. Recourse by the Indemnitees under this Article VII
shall be limited to an aggregate amount equal to the Additional Merger
Consideration; provided, however, that the limitation set forth in this Section
7.3(b) shall not apply (and shall not limit the indemnification or other
obligations solely of the Stockholder or Stockholders that perpetuated such
intentional misrepresentation or fraud) in the event of intentional
misrepresentation or fraud (as determined by a non-appealable and binding
decision by a court of law having jurisdiction over the parties).
c.Qualifications. For purposes of Section 7.2(a), with respect to each
representation, warranty, covenant or agreement contained in this Agreement that
is subject to a “materiality,” “material,” “Company Material Adverse Effect,”
“in all material respects” or similar qualification (but not including knowledge
or Knowledge of the Company), any such qualification shall be disregarded for
purposes for purposes of calculating the amount of any Damages that is subject
to indemnification hereunder.
d.Representations Not Limited. The Company and the Stockholders agree that the
Indemnitees’ rights to indemnification, compensation and reimbursement contained
in this Article VII relating to the representations, warranties, covenants and
obligations of the Company and the Stockholders are part of the basis of the
bargain contemplated by this Agreement; and such representations, warranties,
covenants and obligations, and the rights and remedies that may be exercised by
the Indemnitees with respect thereto, shall not be waived, limited or otherwise
affected by or as a result of (and the Indemnitees shall be deemed to have
relied upon such representations, warranties, covenants or obligations
notwithstanding) any knowledge on the part of any of the Indemnitees or any of
their Representatives, regardless of whether obtained through any investigation
by any Indemnitee or any Representative of any Indemnitee or through disclosure
by the
50



--------------------------------------------------------------------------------



Company or any other Person (other than by specific inclusion in the Company
Disclosure Schedule), and regardless of whether such knowledge was obtained
before or after the execution and delivery of this Agreement.
e.Special Rule. For avoidance of doubt: this Section 7.3 shall not apply to
Section 7.2(a)(ix) or Section 7.2(a)(x).
f.No Double Recovery. If an Indemnitee’s claim under Section 7.2(a) based on a
single nucleus of operative facts may be brought under different sections of
Section 7.2(a), then such Indemnitee shall have the right to bring such claim
under any applicable section it chooses in accordance with Section 7.2(a),
provided, however, that in no event shall any Indemnitee be entitled to double
recovery with respect to any particular incident, fact or event which resulted
in Damages subject to indemnification under Section 7.2(a) regardless of whether
there were breaches of more than one representation, warranty, covenant,
agreement or otherwise.
Section 7.4. No Contribution. Each Stockholder waives, and each Stockholder
acknowledges and agrees that such Stockholder shall not have and shall not
exercise or assert (or attempt to exercise or assert), any right of
contribution, right of indemnity or advancement of expenses or other right or
remedy against Parent, the Surviving Corporation or the Company in connection
with any indemnification obligation or any other Liability to which such
Stockholder may become subject under or in connection with this Agreement or any
other agreement, document, certificate or instrument delivered to Parent in
connection with this Agreement. Effective as of the Closing, each Stockholder
expressly waives and releases any and all rights of subrogation, contribution,
advancement, indemnification or other claim against Parent, the Surviving
Corporation or the Company. It is agreed, however, that this Section 7.4 shall
not apply to indemnification rights of officers or directors of the Company as
such, except in cases of bad faith or willful misconduct.
Section 7.5. Tax Limitations. Notwithstanding anything to the contrary contained
herein, no Indemnitee shall have a claim for Damages under this Article VII with
respect to: (i) the amount, value or condition of, or any Indemnitee’s ability
to use after the Closing Date, any Tax attributes of the Company (and neither
the Stockholders nor the Company are making nor shall be construed to have made
any representation or warranty with respect to such matters), (ii) any Taxes
resulting from any election by or at the direction of Parent under Section 338
of the Code (or any similar or analogous provision of applicable law) with
respect to the transactions contemplated hereby, or (iii) any Taxes resulting
from any action taken by Parent or the Company at the direction of Parent on the
Closing Date after the Closing outside the ordinary course of business. There
shall be no double-recovery of Damages under this Article VII to the extent of
(and in respect of) the amount of Taxes that were taken into account in the
calculation of Indebtedness, Change of Control Payments, Company Transaction
Expenses, Current Liabilities, Accrued Compensation or Deferred Compensation.
Section 7.6. Defense of Third Party Claims.
a.In the event of the assertion or commencement by any Person, other than a
party hereto, of any claim or Proceeding (whether against the Surviving
Corporation, the Company, Parent or any other Person) with respect to which the
Stockholders may become obligated to hold harmless, indemnify, compensate or
reimburse any Indemnitee pursuant to this Article VII (a “Third Party Claim”),
Parent shall have the right, at its election, to proceed with the defense of
such Third Party Claim on its own with counsel reasonably satisfactory to the
Stockholders’ Representative; provided, however, that the Stockholders’
Representative may retain separate co-counsel at its sole cost and expense and
participate in the defense of such Third Party Claim or Proceeding. If Parent so
proceeds with the defense of any such Third Party Claim:
51



--------------------------------------------------------------------------------



i.subject to the other provisions of this Article VII, all reasonable expenses
relating to the defense of such Third Party Claim shall be borne and paid
exclusively by the Stockholders solely from the Additional Merger Consideration
and any recoveries of such defense costs therefrom shall count against the
liability cap set forth in Section 7.3(b);
ii.the Stockholders’ Representative shall use commercially reasonable efforts to
make available to Parent any reasonably requested documents and materials in
his, her or its and in the Stockholders’ possession or control that may be
necessary to the defense of such Third Party Claim; and
iii.Parent may not settle, adjust or compromise such Third Party Claim without
the consent of the Stockholders’ Representative (it being understood and agreed
that if Parent requests that the Stockholders’ Representative consent to a
settlement, adjustment or compromise, the Stockholders’ Representative shall not
unreasonably withhold, condition or delay such consent; without limitation,
withholding, delaying or conditioning such consent will not be deemed to be
unreasonable if such settlement, adjustment or compromise does not provide full
release of the claims raised against the respective Stockholders).
b.If Parent does not elect to proceed with the defense of any such Third Party
Claim, the Stockholders’ Representative shall proceed with the defense of such
Third Party Claim with counsel reasonably satisfactory to Parent; provided,
however, that the Stockholders’ Representative may not settle, adjust or
compromise any such Third Party Claim without the prior written consent of
Parent (which consent may not be unreasonably withheld, conditioned or delayed;
without limitation, withholding, delaying or conditioning such consent will not
be deemed to be unreasonable if such settlement, adjustment or compromise does
not provide full release of the claims raised against Parent and the Surviving
Corporation). Parent shall give the Stockholders’ Representative prompt notice
of the commencement of any such Third Party Claim against any Indemnitee and
shall keep the Stockholders’ Representative reasonably informed at all stages
thereof; provided, however, that any failure on the part of Parent to so notify
the Stockholders’ Representative shall not limit any of the obligations of the
Stockholders under this Article VII (except to the extent such failure
materially prejudices the defense of such Third Party Claim).
Section 7.7. Indemnification Claim Procedure.
a.If any Indemnitee has or claims in good faith to have incurred or suffered, or
believes in good faith that it may (pursuant to a Third Party Claim asserted or
commenced before the Survival Date) incur or suffer, Damages for which it is or
may be entitled to be held harmless, indemnified, compensated or reimbursed
under this Article VII or for which it is or may be entitled to a monetary
remedy (such as in the case of a claim based on fraud or intentional
misrepresentation), such Indemnitee may deliver a notice of claim (a “Notice of
Claim”) promptly, and in any case within 30 days’ of becoming aware of such
claim, to the Stockholders’ Representative and, to the extent any Additional
Merger Consideration remains, to Parent. Each Notice of Claim shall: (i) state
that such Indemnitee believes in good faith that such Indemnitee is or may be
entitled to indemnification, compensation or reimbursement under this Article
VII or is or may otherwise be entitled to a monetary remedy; (ii) contain a
brief description of the facts and circumstances supporting the Indemnitee’s
claim; and (iii) contain a good faith, non-binding, preliminary estimate of the
aggregate amount of the actual and potential Damages that the Indemnitee
reasonably believes have arisen and may arise as a result of such facts and
circumstances (the aggregate amount of such estimate, as it may be modified by
such Indemnitee in good faith from time to time, being referred to as the
“Claimed Amount”).
b.During the 20-day period commencing upon delivery by an Indemnitee to the
Stockholders’ Representative of a Notice of Claim (the “Claim Dispute Period”),
the Stockholders’
52



--------------------------------------------------------------------------------



Representative may deliver to the Indemnitee who delivered the Notice of Claim
and, to the extent any Additional Merger Consideration remains, to Parent a
written response (the “Response Notice”) in which the Stockholders’
Representative: (i) agrees that the full Claimed Amount is owed to the
Indemnitee; (ii) agrees that part, but not all, of the Claimed Amount (such
agreed portion, the “Agreed Amount”) is owed to the Indemnitee; or (iii) in good
faith indicates that no part of the Claimed Amount is owed to the Indemnitee. If
the Response Notice is delivered in accordance with clause (ii) or (iii) of the
preceding sentence, the Response Notice shall also contain a brief description
of the facts and circumstances supporting the Stockholders’ Representative’s
claim that only a portion or no part of the Claimed Amount is owed to the
Indemnitee, as the case may be. Any part of the Claimed Amount that is not
agreed to be owed to the Indemnitee pursuant to the Response Notice (or the
entire Claimed Amount, if the Stockholders’ Representative asserts in the
Response Notice that no part of the Claimed Amount is owed to the Indemnitee) is
referred to in this Agreement as the “Contested Amount” (it being understood
that the Contested Amount shall be modified from time to time to reflect any
good faith modifications by the Indemnitee to the Claimed Amount). If no
Response Notice is delivered before the expiration of the Claim Dispute Period,
then the Stockholders shall be conclusively deemed to have agreed that the full
Claimed Amount is owed to the Indemnitee.
c.If: (i) the Stockholders’ Representative delivers a Response Notice agreeing
that the full Claimed Amount is owed to the Indemnitee; or (ii) the
Stockholders’ Representative does not deliver a Response Notice during the Claim
Dispute Period, then, within three Business Days following the receipt of such
Response Notice by the Indemnitee (and, to the extent any Additional Merger
Consideration remains, by Parent) or within three Business Days after the
expiration of the Claim Dispute Period, as the case may be: (A) to the extent
any Additional Merger Consideration remains, Parent shall release to the
applicable Indemnitee from the Additional Merger Consideration an amount in cash
equal to the full Claimed Amount (or such lesser amount as is then the remaining
Additional Merger Consideration).
d.If the Stockholders’ Representative delivers a Response Notice during the
Claim Dispute Period agreeing that less than the full Claimed Amount is owed to
the Indemnitee, then within three Business Days following the receipt of such
Response Notice by the Indemnitee (and, to the extent any Additional Merger
Consideration remains, by Parent), to the extent any Additional Merger
Consideration remains, Parent shall release to the applicable Indemnitee from
the Additional Merger Consideration an amount in cash equal to the Agreed Amount
(or such lesser amount as is the remaining Additional Merger Consideration).
e.If the Stockholders’ Representative delivers a Response Notice during the
Claim Dispute Period indicating that there is a Contested Amount, the
Stockholders’ Representative and the Indemnitee shall attempt in good faith to
resolve the dispute related to the Contested Amount. If the Indemnitee and the
Stockholders’ Representative resolve such dispute, a settlement agreement
stipulating the amount owed to the Indemnitee (the “Stipulated Amount”) shall be
signed by the Indemnitee and the Stockholders’ Representative; provided, that
other than in the case of intentional misrepresentation or fraud (as determined
by a non-appealable and binding decision by a court of law having jurisdiction
over the parties), in no event shall the Stipulated Amount be greater than the
then remaining Additional Merger Consideration. Within three Business Days
following the execution of such settlement agreement, to the extent any
Additional Merger Consideration remains, Parent shall pay to the applicable
Indemnitee an amount in cash equal to the Stipulated Amount (or such lesser
amount as is the remaining Additional Merger Consideration).
f.In the event that there is a dispute relating to any Notice of Claim or any
Contested Amount (whether it is a matter between any Indemnitee, on the one
hand, and the Stockholders, on the other hand, or it is a matter that is subject
to a Third Party Claim brought against any Indemnitee) that remains
53



--------------------------------------------------------------------------------



unresolved after application of the terms of Section 7.7(a)-(e), such dispute
shall be settled in accordance with Section 8.10 hereof.
g.Notwithstanding the foregoing, nothing in this Section 7.7 shall increase or
expand the indemnification obligations or liabilities of the Stockholders beyond
the Additional Merger Consideration (except in the case of intentional
misrepresentation or fraud, as determined by a non-appealable and binding
decision by a court of law having jurisdiction over the parties, solely with
respect to the Stockholder or Stockholders that perpetuated such intentional
misrepresentation or fraud).
Section 7.8. Setoff. In addition to Section 7.7 and any rights of setoff or
other similar rights that Parent or any of the other Indemnitees may have at
common law or otherwise, Parent shall have the right to withhold and deduct from
any sum that is or may be owed to any Stockholder hereunder: (a) any amount that
is otherwise payable by any Stockholder to any Indemnitee under this Article VII
or to Parent but has not yet been paid; and (b) pending final determination of
such dispute (including any final determination under Section 2.10 or Section
7.7), any amount with respect to which there is a dispute as to whether such
amount is payable by the Stockholder to any Indemnitee or to Parent under this
Agreement.
Section 7.9. Exercise of Remedies Other Than by Parent. No Indemnitee (other
than Parent, the Surviving Corporation or any successor thereto or assign
thereof) shall be permitted to assert any indemnification claim or exercise any
other remedy under this Agreement unless Parent, the Surviving Corporation or
any successor thereto or assign thereof, as the case may be, shall have
consented to the assertion of such indemnification claim or the exercise of such
other remedy.
Section 7.10. Additional Merger Consideration Release.
a.If the remaining Additional Merger Consideration as of the Survival Date that
exceeds the aggregate dollar amount, as of the Survival Date, of Claimed Amounts
and Contested Amounts associated with all indemnification claims contained in
any Notice of Claim that have not been finally resolved and paid before the
Survival Date in accordance with Section 7.7 (each, an “Unresolved Additional
Merger Consideration Claim” and the aggregate dollar amount of such Claimed
Amounts and Contested Amounts as of the Survival Date being referred to as the
“Pending Claim Amount”), then Parent shall, within three Business Days following
the Survival Date, deliver an amount equal to such remaining Additional Merger
Consideration minus the Pending Claim Amount to the Paying Agent (on behalf of
and for distribution to the former Stockholders on a Pre-Preference-Satisfaction
Pro Rata Share basis and/or, if and as applicable, on a
Post-Preference-Satisfaction Pro Rata Share).
b.Following the Survival Date, if an Unresolved Additional Merger Consideration
Claim is finally resolved, Parent shall, within three Business Days after the
final resolution of such Unresolved Additional Merger Consideration Claim,
deliver: (i) to the applicable Indemnitee an amount in cash determined in
accordance with Section 7.7, if any, and (ii) to the Paying Agent (on behalf of
and for distribution to the former Stockholders on a Pro Rata Share basis) an
amount equal to the amount (if any) by which the remaining Additional Merger
Consideration as of the date of resolution of such Unresolved Additional Merger
Consideration Claim exceeds the then remaining Pending Claim Amount.
c.With regard to any Additional Merger Consideration (i.e., any
post-Survival-Date Earnout Consideration) arising after the Survival Date,
Section 7.10(a)-(b) shall be applied on each January 1, April 1, July 1 and each
October 1 after the Survival Date as if such January 1, April 1, July 1 or such
October 1 were the Survival Date – mutatis mutandis.
54



--------------------------------------------------------------------------------



d.Notwithstanding anything to the contrary in this Agreement, if an Indemnitee
delivers a Notice of Claim pursuant to the indemnity set forth in Section 7.2(a)
for breaches of the representations and warranties made by the Company in
Section 3.16(k), the payment of any applicable Additional Merger Consideration
due shall not be withheld, setoff or delayed unless a third party has filed a
Proceeding for the alleged infringement, misappropriation or similar claim, or
the Indemnitee has filed a good faith declaratory judgment Proceeding against
the third party with regard thereto, or the Indemnitee has agreed to a
pre-Proceeding settlement with regard to the alleged infringement,
misappropriation or similar claim. Nothing in this Section 7.10(d) shall affect
in any way any Section 7.1(a) survival period or limit the ability of the
Indemnitees to obtain indemnification for Damages in the aggregate amount
specified in, and subject to, Section 7.3(b).
Section 7.11. Exclusive Remedy. Except: (a) for equitable relief, to which any
party hereto may be entitled pursuant to this Agreement; (b) for Damages
resulting from or arising out of fraud or intentional misrepresentation (as
determined by a non-appealable and binding decision by a court of law having
jurisdiction over the parties); and (c) as otherwise expressly provided in this
Agreement, after the Effective Time the indemnification provided in this Article
VII shall be the sole and exclusive remedy of the parties for monetary damages
for any of the matters listed in Section 7.2(a) above, including, without
limitation, any breach of any representation, warranty or covenant contained in
this Agreement, but expressly excluding any intentional misrepresentation or
fraud (as determined by a non-appealable and binding decision by a court of law
having jurisdiction over the parties).
Section 7.12. Characterization of Payments. Any indemnity payments made pursuant
to this Article VII shall constitute an adjustment to the Final Merger
Consideration for Tax purposes and shall be treated as such by the parties to
this Agreement and the Stockholders on their Tax Returns unless otherwise
required by applicable law.
ARTICLE VIII.
MISCELLANEOUS


Section 8.1. Amendment and Modification. This Agreement may be amended, modified
or supplemented in any and all respects by (but only by) written agreement of
the parties hereto.
Section 8.2. Waiver.
a.No failure on the part of any party to assert or exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of any party
in asserting or exercising any power, right, privilege or remedy under this
Agreement, shall operate as a waiver of such power, right, privilege or remedy;
and no single or partial assertion or exercise of any such power, right,
privilege or remedy shall preclude any other or further assertion or exercise
thereof or of any other power, right, privilege or remedy.
b.No party shall be deemed to have waived any claim arising out of this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set
forth in a written instrument duly executed and delivered on behalf of such
party; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.
Section 8.3. Notices. Any notice, request, approval, consent or other such
communication required or permitted to be given under this Agreement shall be in
writing and shall be deemed to have been sufficiently given if and only if
delivered in person, by email or by internationally recognized overnight courier
service to the party to which it is directed at its physical or email address
shown below or such other physical or email address as such party shall have
last given by such written notice to the other parties in accordance with this
Section:
55



--------------------------------------------------------------------------------



a.if to the Company (before the Effective Time), to:
xCella Biosciences, Inc.
1440 O’Brien Drive, Suite D
Menlo Park, CA 94025
Attention: Dirk Thye
Email: dthye@xcellabio.com


with a copy (which shall not constitute notice) to:
Wilson Sonsini Goodrich & Rosati, P.C.
650 Page Mill Road
Palo Alto, CA 94304
Attention: Michael Coke
Email: mcoke@wsgr.com
b.if to the Stockholders’ Representative, to:
Eton Venture Services, Ltd. Co.
3112 Windsor Drive, Suite A208
Austin, TX 78703
Attention: Chris Walton
Email: cwalton@etonvs.com
with a copy (which shall not constitute notice) to:
Wilson Sonsini Goodrich & Rosati, P.C.
650 Page Mill Road
Palo Alto, CA 94304
Attention: Michael Coke
Email: mcoke@wsgr.com
c.if to Parent or Merger Sub (or, from and after the Effective Time, the
Surviving Corporation), to:
Ligand Pharmaceuticals Incorporated
3911 Sorrento Valley Boulevard, Suite 110
San Diego, California 92121
Attention: Charles Berkman
Email: cberkman@ligand.com
with a copy (which shall not constitute notice) to:
Stradling Yocca Carlson & Rauth, a Professional Corporation
4365 Executive Drive, Suite 1500
San Diego, California 92121
Attention: Hayden Trubitt
Email: htrubitt@sycr.com


56



--------------------------------------------------------------------------------



If sent by email, the date on which such notice, request, approval or consent
shall be deemed delivered is the date of transmission, if such notice, request,
approval or consent is sent via email to such email address before 5:00 p.m. at
the location of receipt on a Business Day, or the first Business Day after the
date of transmission, if such notice, request, approval or consent is sent via
email to such email address at or after 5:00 p.m. at the location of receipt on
a Business Day or on a day that is not a Business Day. If sent by
internationally recognized overnight courier, the date on which such notice,
request, approval or consent shall be deemed delivered is the next Business Day
after the date of deposit with such courier (by the courier’s stated time for
enabling next-business-day delivery), and if delivered after such stated time
shall be deemed to be the second Business Day after the date of deposit.


Section 8.4. Counterparts. This Agreement may be executed in any number of
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed an original, but all of which shall be
considered one and the same agreement, and shall become effective when each
party has received counterparts signed by each of the other parties, it being
understood and agreed that delivery of a signed counterpart signature page to
this Agreement by electronic mail attachment in portable document format
(“.pdf”) form, or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document shall constitute valid
and sufficient delivery thereof.
Section 8.5. Entire Agreement; Third Party Beneficiaries.
a.This Agreement (including the documents and the instruments referred to
herein) constitutes the entire agreement among the parties with respect to the
subject matter of this Agreement and supersedes all prior and contemporaneous
agreements and understandings, whether written and oral, among or between the
parties (or among or between any set of the parties) with respect to the subject
matter of this Agreement; provided, however, that any existing confidentiality
agreement shall remain in effect until the Effective Time. None of the parties
hereto have made any promises, representations, warranties, covenants, or
undertakings, other than those expressly set forth herein, to induce the other
parties to execute and deliver this Agreement, and each of the parties
acknowledge that the other parties have not executed or delivered this Agreement
in reliance upon any such promise, representation, or warranty, covenant or
undertaking not contained herein.
b.Except for the rights of Stockholders, Indemnified D&Os and Indemnitees
expressly set forth herein, nothing in this Agreement, express or implied, is
intended to or shall confer upon any Person, other than the parties hereto and
their respective successors and permitted assigns, any rights, benefits or
remedies whatsoever.
Section 8.6. Severability. Any term, provision, covenant or restriction of this
Agreement that is invalid, void or unenforceable in any situation in any
jurisdiction shall not affect the validity or enforceability of the remaining
terms, provisions, covenants and restrictions hereof or the validity or
enforceability of the offending term, provision, covenant or restriction in any
other situation or in any other jurisdiction. If the final judgment of a court
of competent jurisdiction declares that any term, provision, covenant or
restriction hereof is invalid or unenforceable, the parties hereto agree that
the court making such determination shall have the power to limit the term,
provision, covenant or restriction, to delete specific words or phrases or to
replace any invalid, void or unenforceable term, provision, covenant or
restriction with a term, provision, covenant or restriction that is valid and
enforceable and that comes closest to expressing the intention of the invalid,
void or unenforceable term, provision, covenant or restriction, and this
Agreement shall be enforceable as so modified. In the event such court does not
exercise the power granted to it in the prior sentence, the parties hereto agree
to negotiate in good faith to replace such invalid, void or unenforceable term,
provision, covenant or restriction with a valid and enforceable term, provision,
covenant or restriction that will
57



--------------------------------------------------------------------------------



achieve, to the extent possible, the economic, business and other purposes of
such invalid, void or unenforceable term, provision, covenant or restriction.
Section 8.7. Governing Law. This Agreement, and all claims or causes of action
(whether in contract, tort or statute) that may be based upon, arise out of or
relate to the Merger or this Agreement or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement or as an inducement to enter into this
Agreement), shall be governed by and construed in accordance with the Laws of
the State of Delaware (including in respect of statutes of repose or of
limitations or other limitations period applicable to any state Law claim,
controversy or dispute) that apply to agreements made and performed entirely
within the State of Delaware, without regard to the conflicts of law provisions
thereof or of any other jurisdiction. Each party hereto agrees and acknowledges
that the application of the Laws of the State of Delaware is reasonable and
appropriate based upon the parties’ respective interests and contacts with the
State of Delaware. Each of the parties waives any right or interest in having
the Laws of any other state, including specifically, state Law regarding
statutes of repose or of limitations or other limitations periods, apply.
Section 8.8. Assignment. Neither this Agreement nor any of the rights, interests
or obligations hereunder may be assigned by any of the parties hereto, in whole
or in part (whether by operation of law or otherwise), without the prior written
consent of the other parties hereto; provided, however, that without such prior
written consent: (a) each of Parent and Merger Sub may assign its rights and/or
delegate its obligations under this Agreement (in whole but not in part) to any
of its Affiliates; and (b) any or all of the rights and interests and/or
obligations of Parent or Merger Sub under this Agreement: (i) may be assigned
and/or delegated to any purchaser of a substantial portion of the assets of
Parent, Merger Sub or any of their respective Affiliates (whereupon the
assigning party shall cease to have any further liabilities or obligations
hereunder); and (ii) may be assigned as a matter of law to the surviving entity
in any merger, consolidation, share exchange or reorganization involving Parent,
Merger Sub or any of their respective Affiliates. Subject to the preceding
sentence, this Agreement shall be binding upon, inure to the benefit of and be
enforceable by the parties and their respective successors and permitted
assigns. Any purported assignment in violation of the provisions of this
Agreement shall be null and void.
Section 8.9. Expenses. Except as expressly set forth in this Agreement, all
fees, costs and expenses incurred by any party to this Agreement or on its
behalf in connection with this Agreement and the Transactions shall be paid by
the party incurring such expenses, whether or not the Merger occurs; provided,
however, that Parent may pay any such fees, costs and expenses incurred by
Parent or Merger Sub or on their behalf directly or through one of its
Affiliates (including the Surviving Corporation following the Closing).
Section 8.10. Submission to Jurisdiction; Waiver of Jury Trial.
a.Each party hereto, for itself and its successors and assigns, irrevocably
agrees that any Proceeding arising out of or relating to this Agreement or any
of the Transactions shall be brought and determined in any state or federal
court in San Diego County or Orange County, California (and each such party
shall not bring any Proceeding arising out of or relating to this Agreement or
any of the Transactions in any court other than the aforesaid courts), and each
party hereto, for itself and its successors and assigns and in respect to its
property, hereby irrevocably submits with regard to any such Proceeding,
generally and unconditionally, to the exclusive jurisdiction of the aforesaid
courts.  Each party hereto, for itself and its successors and assigns, hereby
irrevocably waives, and agrees not to assert, by way of motion, as a defense,
counterclaim or otherwise, in any such Proceeding: (i) any position that it is
not personally subject to the jurisdiction of the above-named courts for any
reason other than the failure to lawfully serve process; (ii) that it or its
property is exempt or immune from jurisdiction of such court or from any legal
process commenced in such courts; and (iii) that (A) such Proceeding in any such
court is brought in an inconvenient forum; (B) the
58



--------------------------------------------------------------------------------



venue of such Proceeding is improper; and (C) this Agreement, the Transactions
or the subject matter hereof or thereof, may not be enforced in or by such
courts.
b.EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OF THE TRANSACTIONS.  EACH PARTY HERETO CERTIFIES AND ACKNOWLEDGES THAT:
(i) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER
IN THE EVENT OF ANY SUCH PROCEEDING; (ii) SUCH PARTY HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER; (iii) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY; AND
(iv) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.10(b).
Section 8.11. Construction of Agreement.
a.The terms and provisions of this Agreement represent the results of
negotiations among the parties hereto, each of which has been represented by
counsel of its own choosing, and none of which has acted under duress or
compulsion, whether legal, economic or otherwise. Accordingly, the terms and
provisions of this Agreement shall be interpreted and construed in accordance
with their usual and customary meanings, and each of the parties hereto hereby
waives the application in connection with the interpretation and construction of
this Agreement of any Law to the effect that ambiguous or conflicting terms or
provisions contained in this Agreement shall be interpreted or construed against
the party whose attorney prepared the executed draft or any earlier draft of
this Agreement.
b.All references in this Agreement to Sections, Articles and Schedules without
further specification are to Sections and Articles of, and Schedules to, this
Agreement.
c.The Table of Contents and the captions in this Agreement are for convenience
only and shall not in any way affect the meaning, interpretation or construction
of any provisions of this Agreement.
d.Unless the context otherwise requires, “or” is not exclusive.
e.Unless the context otherwise requires, “including” means “including but not
limited to”.
f.Unless the context otherwise requires, the singular number shall include the
plural, and vice versa; the masculine gender shall include the feminine and
neuter genders; the feminine gender shall include the masculine and neuter
genders; and the neuter gender shall include the masculine and feminine genders.
g.Time is of the essence in the performance of the parties’ respective
obligations under this Agreement.
h.Any item disclosed in any particular section or subsection of the Company
Disclosure Schedule shall be deemed to be disclosed in any other section or
subsection of the Company Disclosure
59



--------------------------------------------------------------------------------



Schedule if the relevance of such item to the other section or subsection is
readily apparent on the face of such disclosure.
Section 8.12. Specific Performance and Other Remedies. The parties hereto agree
that if any of the provisions of this Agreement were not to be performed as
required by their specific terms or were to be otherwise breached, irreparable
damage will occur to the other parties, no adequate remedy at law would exist
and damages would be difficult to determine. Accordingly, the parties hereto
acknowledge that the parties hereto shall be entitled to an injunction or
injunctions (on a temporary, preliminary and/or permanent basis) to prevent
breaches or threatened breaches of this Agreement by any other party and/or to
an order for specific performance of the terms hereof, without posting any bond
and without proving that monetary damages would be inadequate, in addition to
any other remedy at law or equity. No party shall oppose, argue, contend or
otherwise be permitted to raise as a defense that an adequate remedy at law
exists or that specific performance or equitable or injunctive relief is
inappropriate or unavailable with respect to any breach of this Agreement.
Section 8.13. Stockholders’ Representative.
a.Appointment. Each Stockholder shall, without any further action on the part of
any such Stockholder, be deemed (by virtue of the adoption and approval of this
Agreement and approval of the Merger and/or such Stockholder’s acceptance of any
consideration pursuant to this Agreement) to have consented to the irrevocable
nomination, constitution and appointment of Eton Venture Services, Ltd. Co. as
the agent and true lawful attorney in fact of such Stockholder (the
“Stockholders’ Representative”), with full power of substitution, to act in the
name, place and stead of such Stockholder for purposes of executing any
documents and taking any actions that the Stockholders’ Representative may, in
his, her or its sole discretion, determine to be necessary, desirable or
appropriate in connection with such Stockholders’ Representative’s duties and
obligations under this Agreement or in connection with the distribution of any
amounts deposited with the Paying Agent for the benefit of and for distribution
to the former Stockholders pursuant to this Agreement.
b.Authority. Each Stockholder shall, without any further action on the part of
any such Stockholder, be deemed (by virtue of the adoption and approval of this
Agreement and approval of the Merger and/or such Stockholder’s acceptance of any
consideration pursuant to this Agreement) to have granted to the Stockholders’
Representative full authority to execute, deliver, acknowledge, certify and file
on behalf of the Stockholders (in the name of any or all of the Stockholders or
otherwise) any and all documents that the Stockholders’ Representative may, in
his, her or its sole discretion, determine to be necessary, desirable or
appropriate, in such forms and containing such provisions as the Stockholders’
Representative may, in his, her or its sole discretion, determine to be
appropriate, in performing his, her or its duties as contemplated by this
Agreement or in connection with the distribution of any amounts deposited with
the Paying Agent for the benefit of and for distribution to the former
Stockholders pursuant to this Agreement. Notwithstanding anything to the
contrary set forth in this Agreement or in any other agreement executed in
connection with the Transactions: (i) each of the Surviving Corporation, Parent,
each Indemnitee and each such party’s Representatives shall be entitled to deal
exclusively with the Stockholders’ Representative on all matters relating to the
Closing Date Statement and the determination of the Final Merger Consideration
under Section 2.10, on all tax matters under Article VI, on all matters relating
to any claim for indemnification, compensation or reimbursement under Article
VII, and on all matters related to the Additional Merger Consideration; and
(ii) each of the Surviving Corporation, Parent, each Indemnitee and each such
party’s Representatives shall be entitled to rely conclusively (without further
evidence of any kind whatsoever) on any document executed or purported to be
executed on behalf of any Stockholder by the Stockholders’ Representative, and
on any other action taken or purported to be taken on behalf of any Stockholder
by the Stockholders’ Representative, as fully binding upon such Stockholder. The
Stockholders, individually and independently, hereby acknowledge
60



--------------------------------------------------------------------------------



and agree that (x) the Paying Agent shall be solely responsible for ensuring
that each Stockholder receives that portion of any amount(s) to which such
Stockholder is entitled in connection with the Transactions based upon his, her
or its Pre-Preference-Satisfaction Pro Rata Share and/or (as applicable)
Post-Preference-Satisfaction Pro Rata Share and which is paid by Parent to the
Paying Agent; (y) upon payment of any such amount(s) to the Paying Agent, Parent
shall have no further obligation or Liability to any individual Stockholder for
payment of such Stockholder’s Pre-Preference-Satisfaction Pro Rata Share and/or
(as applicable) Post-Preference-Satisfaction Pro Rata Share of such payment or
otherwise; and (z) Parent shall bear no obligation or responsibility to any
Stockholder with regard to the obligations of the Paying Agent relating to the
pro-rata distribution of such payments or otherwise.
c.Power of Attorney. Each Stockholder recognizes and intends that the power of
attorney granted in this Section 8.13: (i) is coupled with an interest and is
irrevocable; (ii) may be delegated by the Stockholders’ Representative; (iii)
shall apply equally as to any successor Stockholders’ Representative, as to the
initial Stockholders’ Representative; and (iv) shall survive the death,
incapacity, dissolution, liquidation or winding up of each and any of the
respective Stockholders.
d.Replacement. If the Stockholders’ Representative shall die, resign, become
disabled, or otherwise be unable to fulfill his, her or its responsibilities
hereunder, the Stockholders shall (by consent of the Stockholders entitled to at
least a majority of the Merger Consideration), within 10 days after such death,
resignation, disability, or inability, appoint a successor to the Stockholders’
Representative (who shall be reasonably satisfactory to Parent) and immediately
thereafter notify Parent of the identity of such successor. Any such successor
shall succeed the Stockholders’ Representative as Stockholders’ Representative
hereunder. If for any reason there is no Stockholders’ Representative at any
time, all references herein to the Stockholders’ Representative shall be deemed
to refer to the Stockholders.
e.Fees and Expenses. The Stockholders’ Representative shall be entitled to
reimbursement from the Stockholders of all reasonable documented expenses
incurred in the performance of his, her or its duties hereunder. In no event
shall Parent, Merger Sub, the Company or the Surviving Corporation have any
responsibility for any fees or expenses of the Stockholders’ Representative, or
for the payment or satisfaction thereof.
Section 8.14. Conflict Waiver. Recognizing that Wilson Sonsini Goodrich &
Rosati, P.C. (“WSGR”) has acted as legal counsel to certain of the Stockholders
and the Company and its affiliates in connection with the transactions
contemplated by this Agreement, and that WSGR may act as legal counsel to
certain of the Company’s Stockholders after the Closing, each of Parent, Merger
Sub and the Surviving Corporation hereby waives, on its own behalf and agrees to
cause its Affiliates to waive, any conflicts that may arise in connection with
WSGR representing any such Stockholders and/or its Affiliates after the Closing
as such representation may relate to the transactions contemplated herein. In
addition, all communications involving attorney-client confidences between any
Stockholders and its Affiliates in the course of the negotiation, documentation
and consummation of the transactions contemplated hereby shall be deemed to be
attorney-client confidences that belong solely to such Stockholders and their
Affiliates (and not the Company). Accordingly, the Company shall not have access
to any such communications, or to the files of WSGR relating to such engagement,
whether or not the Closing shall have occurred. Without limiting the generality
of the foregoing, upon and after the Closing, (a) the applicable Stockholders
and their Affiliates (and not the Company) shall be the sole holders of the
attorney-client privilege with respect to such engagement, and the Company shall
not be a holder thereof, (b) to the extent that files of WSGR in respect of such
engagement constitute property of the client, only the applicable Stockholders
and their Affiliates (and not the Company) shall hold such property rights and
(c) WSGR shall have no duty whatsoever to reveal or disclose any such
attorney-client communications or files to the Company by reason of any
attorney-client relationship between WSGR and the Company. WSGR shall be a
third-party beneficiary to this Agreement, solely with respect to this Section
8.14.
61



--------------------------------------------------------------------------------



[Remainder of page intentionally left blank.]


62




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company, Parent, Merger Sub and the Stockholders’
Representative have caused this Agreement and Plan of Merger to be executed and
delivered on the date first set forth above.
PARENT:
Ligand Pharmaceuticals Incorporated
By:  /s/ Charles Berkman
Name: Charles Berkman
Title: Senior Vice President, General Counsel and Secretary
MERGER SUB:
XSP Merger, Inc.
By:  /s/ Charles Berkman
Name: Charles Berkman
Title: Senior Vice President, General Counsel and Secretary
COMPANY:
xCella Biosciences, Inc.
By:  /s/ Dirk Thye
Name: Dirk Thye
Title: Acting CEO
STOCKHOLDERS’ REPRESENTATIVE:
Eton Venture Services, Ltd. Co.
By:  /s/ Chris Walton
Name: Chris Walton
Title: Managing Director








[Signature Page to Agreement and Plan of Merger]

